Exhibit 10.2
 
 

 


3 March 2006
as amended and restated on 13 June 2006,
10 July 2006, 31 July 2006, 15 May 2008 and 30 October 2009
 
GROUP INTERCREDITOR DEED
 
DEUTSCHE BANK AG, LONDON BRANCH
 
as Original Facility Agent and Original Security Trustee
 
THE ORIGINAL SENIOR BORROWERS
 
THE ORIGINAL SENIOR GUARANTORS
 
THE SENIOR LENDERS
 
THE HEDGE COUNTERPARTIES
 
THE INTERGROUP DEBTORS
 
and
 
THE INTERGROUP CREDITORS
 
 

 

 
 
White & Case LLP
5 Old Broad Street
London  EC2N 1DW
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
1.
INTERPRETATION
 
1.1
Terms Defined
 
1.2
Definitions
 
1.3
References
 
1.4
Construction
2.
PRIORITIES AND SUBORDINATION
 
2.1
Priorities and Subordination
 
2.2
Priorities not affected
 
2.3
Liabilities not affected
3.
UNDERTAKINGS OF THE OBLIGORS
 
3.1
Hedging Liabilities
 
3.2
Intergroup Liabilities
4.
UNDERTAKINGS OF THE CREDITORS
 
4.1
Hedge Counterparties
 
4.2
New Hedging Agreements
 
4.3
Provision of New Hedging Agreements
 
4.4
Obligations of the Intergroup Creditors
 
4.5
Undertakings to the Security Trustee
 
4.6
Undertakings in respect of the HYD Intercreditor Agreement
5.
PERMITTED PAYMENTS
 
5.1
Permitted Payments Prior to the Senior Discharge Date
 
5.2
Suspension of Permitted Hedging Payments
 
5.3
Senior Default
6.
TURNOVER
 
6.1
Turnover
 
6.2
Subrogation
 
6.3
Failure of Trusts
7.
ENFORCEMENT
 
7.1
Restrictions on Enforcement by Hedge Counterparties
 
7.2
Restrictions on Enforcement by Additional Senior Finance Parties
 
7.3
Permitted Enforcement by Senior Finance Parties
 
7.4
Restrictions on Enforcement by Intergroup Creditors
 
7.5
Permitted Enforcement of Hedging Liabilities
 
7.6
Authorisation to Security Trustee
 
7.7
Release of Security on Enforcement and Disposal after Enforcement Action
 
7.8
No New Encumbrances
 
7.9
Disposals
 
7.10
No Enforcement
 
7.11
Manner of Enforcement
 
7.12
Standstill Payments
8.
PROCEEDS OF ENFORCEMENT OF SECURITY
 
8.1
Application of Proceeds of Enforcement of Barclays Security
 
8.2
General Application of Proceeds
 
8.3
Non-cash Distributions
 
8.4
Sums received by an Obligor
 
8.5
Certificates
 
8.6
Conversion of Currencies
 
8.7
Preservation of Liabilities
9.
SUBORDINATION ON INSOLVENCY
 
9.1
Subordination
 
9.2
Filing of claims
 
9.3
Distributions
 
9.4
Voting
10.
RANKING
 
10.1
Ranking of Security
 
10.2
Perfection of Security
11.
ENFORCEMENT OF SECURITY
 
11.1
Enforcement on or before the Senior Discharge Date
 
11.2
Exemption
12.
NEW SENIOR LIABILITIES
13.
PURCHASE OPTION
14.
REINSTATEMENT
15.
APPROPRIATION
16.
POWERS OF ATTORNEY
 
16.1
Appointment by the Creditors
 
16.2
Appointment by the Obligors
 
16.3
Ratification of Acts
17.
COSTS AND EXPENSES
18.
CHANGES TO THE PARTIES
 
18.1
Binding Nature
 
18.2
No Assignment by Obligors
 
18.3
New Creditors
 
18.4
New Parties
 
18.5
Resignation or Removal of Facility Agent, Security Trustee or Authorised
Representative
19.
PROVISIONS RELATING TO OBLIGORS
20.
NOTICES
 
20.1
Communication of Notices
 
20.2
Delivery of Notices
21.
REMEDIES, WAIVERS & AMENDMENTS
 
21.1
No Waiver
 
21.2
Amendments
 
21.3
Technical Amendments
 
21.4
Priorities between Senior Finance Documents
 
21.5
Amended Deed
22.
TERMINATION
23.
ENGLISH LANGUAGE
24.
PARTIAL INVALIDITY
25.
THIRD PARTY RIGHTS
26.
COUNTERPARTS
27.
HEDGING LIABILITIES CONFLICTS
28.
GOVERNING LAW
29.
JURISDICTION
 
29.1
Courts of England
 
29.2
Waiver of Indemnity
 
29.3
Service of Process
 
29.4
Proceedings in Other Jurisdictions
 
29.5
General Consent
 
29.6
Waiver of Immunity

 
SCHEDULE 1
DEED OF ACCESSION

SCHEDULE 2
ADDRESS FOR NOTICES
SCHEDULE 3
THE ORIGINAL SENIOR BORROWERS AND ORIGINAL SENIOR GUARANTORS
SCHEDULE 4
THE EXISTING HEDGE COUNTERPARTIES

 
 
 
 

--------------------------------------------------------------------------------

 
 
THIS INTERCREDITOR DEED is made on 3 March 2006 as amended and restated on
13 June 2006, 10 July 2006, 31 July 2006, 15 May 2008 and 30 October 2009
between the following parties:
 
(1)
DEUTSCHE BANK AG, LONDON BRANCH (in its capacity as facility agent for the
Senior Lenders under the Senior Facilities Agreement, the “Original Facility
Agent”);

 
(2)
DEUTSCHE BANK AG, LONDON BRANCH (in its capacity as security trustee under the
Senior Facilities Agreement, the “Original Security Trustee”);

 
(3)
THE ORIGINAL SENIOR BORROWERS listed in Part I of Schedule 3 (The Original
Senior Borrowers) as original borrowers under the Senior Facilities Agreement
(the “Original Senior Borrowers”);

 
(4)
THE ORIGINAL SENIOR GUARANTORS listed in Part II of Schedule 3 (The Original
Senior Guarantors) as original borrowers under the Senior Facilities Agreement
(the “Original Senior Guarantors”);

 
(5)
THE SENIOR LENDERS (as defined below);

 
(6)
THE INSTITUTIONS whose names and addresses are set out in Schedule 4 (The
Existing Hedge Counterparties) (each in its capacity as an Existing Hedge
Counterparty, an “Existing Hedge Counterparty”);

 
(7)           THE INTERGROUP DEBTORS (as defined below); and
 
(8)           THE INTERGROUP CREDITORS (as defined below).
 
IT IS AGREED as follows:
 
1.  
INTERPRETATION

 
1.1  
Terms Defined

 
Terms defined in the Senior Facilities Agreement or (once the facilities made
available under the Senior Facilities Agreement have been refinanced in full,
and all undrawn commitments thereunder cancelled) the Designated Refinancing
Facilities Agreement (each as defined below) shall have the same meaning when
used in this Deed unless otherwise defined herein.
 
1.2  
Definitions

 
In this Deed the following terms have the meanings given to them in this Clause.
 
“Additional Liability” means in relation to a Liability, any present and future
liabilities and obligations at any time of all or any of the Obligors, both
actual and contingent and whether incurred solely or jointly or in any other
capacity together with any of the following matters which arises or is incurred
as a result of or in connection with:
 
(a)  
any deferral, extension, novation or refinancing of such Liability;

 
(b)  
any claim for damages, restitution or otherwise made in connection with such
Liability;

 
(c)  
any claim against an Obligor resulting from a recovery by such Obligor or any
other person of a payment or discharge in respect of such Liability on the
grounds of preference or otherwise;

 
(d)  
any claim for breach of representation, warranty or undertaking or an event of
default or under an indemnity or in connection with any other document or
agreement evidencing or constituting any other liability or obligation falling
within this definition; or

 
(e)  
any amount (such as post-insolvency interest) which would be included in any of
the foregoing but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

 
“Additional Senior Finance Parties” means any Senior Finance Parties in respect
of any Additional Senior Liabilities.
 
“Additional Senior Liabilities” means any Senior Liabilities which are not
outstanding under the Senior Facilities Agreement or the Designated Refinancing
Facilities Agreement.
 
“Authorised Representative” means the facility agent, trustee or similar
representative in respect of any Series of Senior Liabilities and the Senior
Representative, if any.
 
“Barclays” means Barclays Bank PLC.
 
“Barclays Intercreditor Agreement” means that intercreditor agreement dated 3
March 2006 and made between Yorkshire Cable Communications Limited, Sheffield
Cable Communications Limited, Yorkshire Cable Properties Limited, Cable London
Limited, Barclays and Deutsche Bank AG, London Branch as security trustee for
the Beneficiaries.
 
“Barclays Liabilities” has the meaning given to it in the Barclays Intercreditor
Agreement.
 
“Barclays Security” has the meaning given to it in the Barclays Intercreditor
Agreement.
 
“Beneficiaries” means the First Beneficiary and the Second Beneficiaries.
 
“C Facility Liabilities” means all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any capacity whatsoever) of the Obligors (or any one or more of them) to
the Senior Finance Parties (or any one or more of them) by way of principal or
interest under or in connection with the C Facility together with any related
Additional Liabilities owed to the C Facility Lenders (as defined in the Senior
Facilities Agreement).
 
“Company” means Virgin Media Investment Holdings Limited and its successors in
title from time to time.
 
“Creditors” means the Beneficiaries and the Intergroup Creditors and any person
that becomes party to this Deed in any such capacity pursuant to Clause 18 
(Changes to the Parties).
 
“Deed of Accession” means a Deed of Accession substantially in the form set out
in Schedule 1 (Deed of Accession) or in such other form as the Relevant Agent
and the Obligors' Agent shall agree.
 
“Designated Refinancing Facilities Agreement” means, upon repayment of all
liabilities under the Senior Facilities Agreement and cancellation of all
undrawn commitments thereunder, any Refinancing Facilities Agreement designated
or redesignated as the “Designated Refinancing Facilities Agreement” by written
notice from the Company to the Security Trustee (with a copy to each Authorised
Representative).  Only one agreement at a time may be a Designated Refinancing
Facilities Agreement.
 
“Enforcement Action” has the meaning given to it in Clause 7.6  (Authorisation
to Security Trustee).
 
“Enforcement Control Event” means when (x) 60 consecutive Business Days have
lapsed since both of the following have occurred at the same time (i) the
aggregate outstanding principal amount and undrawn uncancelled commitments under
the Senior Facilities Agreement or, upon its repayment in full and cancellation
of all undrawn commitments thereunder, the Designated Refinancing Facilities
Agreement is less than £1.0 billion and (ii) the aggregate outstanding principal
amount and undrawn commitments under the Senior Facilities Agreement or, upon
its repayment in full and cancellation of all undrawn commitments thereunder,
the Designated Refinancing Facilities Agreement represents less than 60% (sixty
percent) of the aggregate outstanding principal amount and undrawn commitments
under all Senior Liabilities and (y) both conditions under clauses (i) and (ii)
continue to exist on such 60th Business Day.
 
“Exposure” means, in respect of any Hedge Counterparty, an amount equal to the
aggregate of:
 
(a)
in respect of any hedging transaction of that Hedge Counterparty under any
Hedging Agreement that has, as of the date the calculation is made, been
terminated or closed out in accordance with the terms of this Deed, the amount,
if any, payable to it under any Hedging Agreement in respect of that termination
or close out as of the date of termination or close out (and taking into account
any interest accrued on that amount since the date of termination or close out)
to the extent that amount is unpaid (that amount to be certified by the relevant
Hedge Counterparty and as calculated in accordance with the relevant Hedging
Agreement); and

 
(b)
in respect of any hedging transaction of that Hedge Counterparty under any
Hedging Agreement that has, as of the date the calculation is made, not been
terminated or closed out, the amount, if any, which would be payable to it under
that Hedging Agreement in respect of that hedging transaction, if the date on
which the calculation is made was deemed to be an Early Termination Date (as
defined in the relevant Hedging Agreement) for which the relevant Hedging
Obligor is the Defaulting Party (as defined in the relevant Hedging Agreement),
that amount to be certified by the relevant Hedge Counterparty and as calculated
in accordance with the relevant Hedging Agreement.

 
“Facility Agent” means the Original Facility Agent or its successor or any
agent, trustee or other person fulfilling a similar role under the Senior
Facilities Agreement or the Designated Refinancing Facilities Agreement from
time to time.
 
“Fees” means any fees, expenses, costs or commissions payable to any of the
Senior Finance Parties by any Obligor under or pursuant to any one or more of
the Senior Finance Documents.
 
“Final Discharge Date” means the later of the Senior Discharge Date and the
Hedging Discharge Date.
 
“First Beneficiary” means the Security Trustee to the extent only of the amounts
payable to it in its capacity as such (for its own account) pursuant to the
Senior Finance Documents.
 
“Group” means the Ultimate Parent and its Subsidiaries from time to time.
 
“Hedge Counterparties” means, collectively, the Existing Hedge Counterparties
and, following their accession to this Deed in accordance with the provisions of
Clause 18.3 (New Creditors), any New Hedge Counterparties.
 
“Hedging Agreement” means any and each agreement entered into from time to time
between an Obligor and a Hedge Counterparty in connection with Hedging
Arrangements.
 
“Hedging Arrangements” means any interest rate or currency protection
arrangements (whether by way of interest rate or cross currency swap, cap,
collar or otherwise) from time to time entered into by any Obligor which
arrangements hedge the interest rate or currency exposure of the Group and which
are permitted under the Senior Facilities Agreement or, upon its repayment in
full and cancellation of all undrawn commitments thereunder, the Designated
Refinancing Facilities Agreement and which are documented by one or more Hedging
Agreements.
 
“Hedging Discharge Date” means the date on which each Hedge Counterparty has
notified the Security Trustee that it is satisfied that its Hedging Liabilities
have been fully and finally satisfied and no further Hedging Liabilities can
arise under or in respect of any Hedging Agreement entered into by such Hedge
Counterparty.
 
“Hedging Liabilities” means all present and future Indebtedness and other
obligations and liabilities at any time of all or any of the Obligors whether
actual or contingent or whether owed or incurred solely or jointly or in any
other capacity whatsoever to the Hedge Counterparties (or any one or more of
them) under or in connection with any Hedging Agreements together with any
related Additional Liabilities owed to any Hedge Counterparty or Hedge
Counterparties and together also with all costs, charges and expenses incurred
at any time by any Hedge Counterparty or Hedge Counterparties in connection with
the protection, preservation or enforcement of its rights under any Hedging
Agreements.
 
“Hedging Obligor” means any member of the Bank Group that has entered into a
Hedging Agreement.
 
“HYD Intercreditor Agreement” means the intercreditor agreement dated 13 April
2004 between certain of the Obligors, the Senior Finance Parties and the
indenture trustee in respect of the Existing High Yield Notes as the same may
otherwise be amended, supplemented, novated or restated from time to time.
 
“Indebtedness” means any obligation (whether incurred as a principal or as a
surety) for the payment or repayment of money, whether present or future, actual
or contingent (including interest and other charges relating to it).
 
“Insolvency Event” means any event whereby:
 
(a)
any Obligor makes a general assignment for the benefit of or a composition with
its creditors generally or a general moratorium is declared in respect of the
Indebtedness of such Obligor;

 
(b)
a resolution is passed or an order is made for the winding-up, dissolution or
administration of an Obligor or for the appointment of a liquidator, receiver,
administrator, administrative receiver, conservator, custodian, trustee or
similar officer of it or of any or all of its revenues and assets; or

 
(c)
any event occurs which, under the laws of any jurisdiction, has a similar or
analogous effect to any of those events mentioned in paragraphs (a) and (b)
above.

 
“Instructing Party” means:
 
(a)  
prior to the Senior Discharge Date:

 

 
(i)  
prior to an Enforcement Control Event, the Instructing Group (as defined in the
Senior Facilities Agreement or, upon its repayment in full and cancellation of
all undrawn commitments thereunder, the Designated Refinancing Facilities
Agreement); or

 

 
(ii)  
upon an Enforcement Control Event, the Senior Finance Parties representing a
majority of the aggregate outstanding principal amount and undrawn uncancelled
commitments under the Senior Finance Documents at the relevant date of
determination; and

 



(b)  
at any time from (and including) the Senior Discharge Date but prior to the
Hedging Discharge Date, such Hedge Counterparties whose aggregate Exposure
represents not less than 662/3% (sixty-six and two-thirds percent) of the
aggregate Exposure of all Hedge Counterparties at the relevant date of
determination.

 
“Intergroup Creditor” means:
 
(a)
as at the date of this Deed, each member of the Group that is a creditor in
respect of any Intergroup Liabilities of any Obligor; and

 
(b)
at any time hereafter, each person who becomes a creditor in respect of any
Intergroup Liabilities and who accedes to this Deed in the capacity of an
Intergroup Creditor by its execution and delivery of a Deed of Accession.

 
“Intergroup Debtor” means:
 
(a)
as at the date of this Deed, any Obligor that is a debtor in respect of any
Intergroup Liabilities; and

 
(b)
at any time hereafter, each person who becomes a debtor in respect of any
Intergroup Liabilities and who accedes to this Deed in the capacity of an
Intergroup Debtor by its execution and delivery of a Deed of Accession.

 
“Intergroup Liabilities” means all present and future obligations constituted by
Indebtedness owed by any Intergroup Debtor to any Intergroup Creditor together
with any related Additional Liabilities owed to any Intergroup Creditor and
together also with all costs, charges and expenses incurred by any Intergroup
Creditor in connection with the protection, preservation or enforcement of its
rights in respect of such amounts.
 
“Liabilities” means any one or more of the Senior Liabilities, the Hedging
Liabilities and the Intergroup Liabilities collectively, and “Liability” means
any of them.
 
“New Hedge Counterparty” means each party to a Hedging Agreement which has
acceded to this Deed as a Hedge Counterparty in accordance with the provisions
of Clause 18.3  (New Creditors) and “New Hedge Counterparties” means all such
parties.
 
“New Intermediate Holdco” means a limited liability company incorporated in
England and Wales that is a direct wholly-owned subsidiary of the Company to
which all Subsidiaries of VMIH (other than any finance subsidiary) are
transferred.
 
“New Senior Liabilities” shall have the meaning given to such term in Clause 12 
(New Senior Liabilities) (excluding, for the avoidance of doubt, any credit
exposure of a Senior Finance Party, if any, in its capacity as a Hedge
Counterparty, if applicable).
 
“Obligors” means the Original Senior Borrowers, the Original Senior Guarantors
and any debtor or grantor of guarantees and/or security in respect of the Senior
Facilities Agreement, any Refinancing Facilities Agreement or any other Senior
Finance Document.
 
“Obligors' Agent” means the Company in its capacity as agent pursuant to
Clause 30.18 (Obligors’ Agent) of the Senior Facilities Agreement, or any person
acting in a corresponding capacity pursuant to any Designated Refinancing
Facilities Agreement.
 
“Parent” means Virgin Media Finance PLC and its successors in title from time to
time.
 
“Permitted Hedging Payments” means, subject to Clause  9 (Subordination on
Insolvency), any payments, receipts and set offs in respect of Hedging
Liabilities (including all amounts payable as a result of any early termination
or close out of any Hedging Arrangements), but only to the extent that any such
payment has fallen due under or in connection with the terms of the relevant
Hedging Agreement or otherwise by mutual agreement of the parties thereto.
 
“Permitted Payments” means any payment that (i) is a Permitted Payment (as
defined in the Senior Facilities Agreement or, upon its repayment in full and
cancellation of all undrawn commitments thereunder, the Designated Refinancing
Facilities Agreement) or any other payment permitted under Clause 25.5
(Dividends, Distributions and Share Capital) of the Senior Facilities Agreement,
or the corresponding provision in the Designated Refinancing Facilities
Agreement, and (ii) is otherwise permitted under the Senior Finance Documents.
 
“Priority Creditors” means the Senior Finance Parties and the Hedge
Counterparties.
 
“Priority Liabilities” means the Senior Liabilities and the Hedging Liabilities.
 
“Prohibited Actions” means in relation to an Intergroup Liability:
 
 
(i)
the payment, repayment or purchase of such Intergroup Liability or any part
thereof;

 
 
(ii)
the discharge by way of set-off, combination of accounts or other similar action
with respect to such Intergroup Liability or any part thereof unless effected
pursuant to any mandatory requirement of applicable law;

 
 
(iii)
the creation of any Encumbrance over any or all of the assets or revenues of the
Intergroup Debtor in respect of such Intergroup Liability;

 
 
(iv)
the giving of a guarantee or other assurance against financial loss in respect
of such Intergroup Liability;

 
 
(v)
any action whereby the priority as to payment of such Intergroup Liability under
this Deed is altered; or

 
 
(vi)
any action prohibited in accordance with Clause 7.4  (Restrictions on
Enforcement by Intergroup Creditors).

 
“Receiver” means any administrator, administrative receiver, receiver and
manager or other receiver, whether appointed pursuant to any Security Document,
pursuant to any statute, by a court or otherwise, of all or any of the proceeds
of the Liabilities.
 
“Refinancing Facilities Agreement” means any agreement under which debt
facilities are made available for the refinancing of the facilities made
available under the Senior Facilities Agreement or any Designated Refinancing
Facilities Agreement and which is designated as such by the Company by notice to
the Security Trustee and any Relevant Agent, provided that the aggregate
principal amount of such refinancing indebtedness does not exceed the aggregate
principal amount of the Commitments of the Senior Lenders under the Senior
Facilities Agreement or any Designated Refinancing Facilities Agreement that it
is refinancing plus any amount permitted to be incurred under Clause 12 (New
Senior Liabilities).
 
“Relevant Agent” means (i) prior to the Enforcement Control Event, the Facility
Agent and (ii) after the Enforcement Control Event, the Senior Representative.
 
“Second Beneficiaries” means the Facility Agent, any other Authorised
Representatives, the Senior Finance Parties and the Hedge Counterparties.
 
“Secured Obligations” means the Security Trustee Liabilities, the Senior
Liabilities and the Hedging Liabilities.
 
“Security” means the security granted by the Obligors pursuant to the Security
Documents.
 
“Security Documents” means the Security Documents (as defined in the Senior
Facilities Agreement or, upon its repayment in full and cancellation of all
undrawn commitments thereunder, the Designated Refinancing Facilities Agreement)
and any other document executed at any time by any member of the Group
conferring or evidencing any Encumbrance for or in respect of any of the
Priority Liabilities.
 
“Security Trust Agreement” means the security trust agreement dated 3 March
2006, made between, amongst others, the Original Security Trustee, the Original
Facility Agent, the Company, and the Original Obligors (as defined therein)
relating to the Security (and/or any replacement or additional security trust
agreement entered into in connection with any Refinancing Facilities Agreement
or other Senior Finance Document).
 
“Security Trustee” means the Original Security Trustee or its successor (and/or
any replacement or additional security trustee under any Security Trust
Agreement).
 
“Security Trustee Liabilities” means the amounts payable to the Security Trustee
referred to in the definition of First Beneficiary.
 
“Senior Default” means any Event of Default (as defined in the Senior Facilities
Agreement or, upon its repayment in full and cancellation of all undrawn
commitments thereunder, the Designated Refinancing Facility Agreement) and any
event of default (howsoever described) under any other Senior Finance Document.
 
“Senior Discharge Date” means the first date on which:
 
(a)
none of the Senior Finance Parties (including any senior finance parties under
any Refinancing Facilities Agreement or other Senior Finance Documents) is under
any commitment, obligation or liability (whether actual or contingent) to make
advances or provide other financial accommodation to any Obligor under any of
the Senior Finance Documents; and

 
(b)
all Senior Liabilities (including any Senior Liabilities under any Refinancing
Facilities Agreement or other Senior Finance Document) have been unconditionally
and irrevocably paid and discharged in full, provided that for these purposes,
regard shall not be had to any unclaimed indemnities, tax gross ups or other
similar amounts.

 
“Senior Facilities Agreement” means the senior facilities agreement dated 3
March 2006 (as amended and restated from time to time) between inter alia the
Ultimate Parent, the Original Borrowers, the Original Facility Agent, the
Original Security Trustee and the Senior Lenders.
 
“Senior Finance Documents” means (i) the Finance Documents (as defined in the
Senior Facilities Agreement or, upon its repayment in full and cancellation of
all undrawn commitments thereunder, the Designated Refinancing Facilities
Agreement), (ii) any Refinancing Facilities Agreement and (iii) any document
evidencing New Senior Liabilities.
 
“Senior Finance Parties” means (i) the Finance Parties (as defined in the Senior
Facilities Agreement or, upon its repayment in full and cancellation of all
undrawn commitments thereunder, the Designated Refinancing Facilities Agreement)
and (ii) any other creditor or designated agent under any of the Senior Finance
Documents.
 
“Senior Lenders” means a bank or financial institution or other person which has
become (and remains) a party hereto as a Senior Lender in accordance with the
provisions of Clause 18.3 (New Creditors) hereof and in accordance with the
provisions of the Senior Facilities Agreement or any Designated Refinancing
Facilities Agreement.
 
“Senior Liabilities” means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
capacity whatsoever, but excluding any Hedging Liabilities) of the Obligors (or
any one or more of them) to the Senior Finance Parties (or any one or more of
them) under or in connection with the Senior Finance Documents, including,
without limitation, any New Senior Liabilities provided pursuant to Clause 12
(New Senior Liabilities), together with any related Additional Liabilities owed
to the Senior Finance Parties and together also with all costs, charges and
expenses incurred by each of the Senior Finance Parties in connection with the
protection, preservation or enforcement of its rights under the Senior Finance
Documents, and provided that for the purposes of the interpretation of the
definition of “Senior Liabilities” in:
 
(i)
the Security Documents (other than the share charge agreement specified in
paragraph 2 of Part 4 of Schedule 4 (Vanilla Initial Security Documents) to the
Senior Facilities Agreement and the assignment of loans dated 31 July 2006
granted by the Parent in favour of the Security Trustee in respect of the shares
of the Company  (the “C Facility Security Documents”)) only, Senior Liabilities
shall not include any C Facility Liabilities (as defined in the Senior
Facilities Agreement); and

 
 
(ii)
the C Facility Security Documents only, Senior Liabilities shall not include any
C Facility Liabilities other than the liabilities of the Parent under paragraph
(b) of Clause 29.1 (Guarantee) and paragraph (b) of Clause 29.2 (Indemnity) of
the Senior Facilities Agreement.

 
“Senior Representative” means the representative appointed by the Instructing
Party to represent the Senior Finance Parties after an Enforcement Control
Event, which, in the absence of an appointment by the Instructing Party, shall
be the facility agent, trustee or similar representative of the Series of Senior
Liabilities representing the largest portion of the aggregate outstanding
principal amount and undrawn uncancelled commitments of all Senior Liabilities
at the relevant date of determination.
 
“Series” means any series or class of Senior Liabilities outstanding from time
to time.  For the avoidance of doubt, all Senior Liabilities outstanding under
the same facilities agreement, note indenture or other debt agreement shall
constitute a single Series unless any tranche or series under such agreement has
different rights in respect of the Security, in which case such tranche or
series shall constitute a separate Series as the context requires.
 
“Ultimate Parent” means Virgin Media Inc. and its successors in title from time
to time.
 
1.3  
References

 
(a)  
Any reference in this Deed to (or to any provisions of or definition contained
in) any other document shall be construed as a reference to this Deed or that
provision, definition or document as in force for the time being and as amended,
supplemented, varied and/or novated from time to time but only to the extent
that any such amendment, supplement, variation and/or novation has been made in
accordance with the terms of this Deed.

 
(b)  
Any reference in this Deed to any party to this Deed shall be construed so as to
include such party’s and any subsequent successors’ transferees and assigns in
accordance with their respective interests.

 
(c)  
Any reference in this Deed to the singular shall include the plural and vice
versa and any references to any party in the plural shall be construed as
references to any such party in the singular for so long as there is no more
than one party to this Deed in the capacity in which such party acts.

 
(d)  
Any references in this Deed to the definition of “Designated Refinancing
Facilities Agreement” or “Refinancing Facilities Agreement” or any provisions
using such defined term are intended to be effective following the designation
of a Designated Refinancing Facilities Agreement or Refinancing Facilities
Agreement in accordance with the definition of such term.

 
1.4  
Construction

 
Any reference in this Deed to:
 
“costs”, “charges”, “remuneration” or “expenses” include any value added,
turnover or similar tax charged in respect thereof.
 
“tax” shall be construed so as to include any tax, levy, impost, duty or other
charge of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same);
 
a “person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing; and
 
the “winding-up”, “dissolution” or “administration” of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
incorporated or any jurisdiction in which such company or corporation carries on
business, including the seeking of liquidation, winding-up, reorganisation,
dissolution, administration, arrangement, adjustment, protection from creditors
or relief of debtors.
 
2.  
PRIORITIES AND SUBORDINATION

 
2.1  
Priorities and Subordination

 
Each of the parties to this Deed hereby agrees and acknowledges that, save as
expressly provided to the contrary in this Deed, the following order of
priorities shall apply to the liabilities referred to below which shall be paid
and discharged in the following order:
 
(i)  
first, the Senior Liabilities and the Hedging Liabilities pari passu without any
priority amongst themselves; and

 
(ii)  
second, the Intergroup Liabilities,

 
and that as between the parties to this Deed such order of priorities shall
prevail irrespective of whether or not an Insolvency Event shall have occurred,
so that before and after the occurrence of an Insolvency Event, but save as
expressly provided to the contrary in this Deed, a liability which ranks after
other liabilities in the foregoing order of priorities shall be subordinate in
right of payment to those other liabilities.
 
2.2  
Priorities not affected

 
The order of priorities set out in Clause 2.1 (Priorities and Subordination)
shall apply irrespective of (a) the date on which this Deed or any of the Senior
Finance Documents was executed, registered or notice thereof was given to any
person and (b) unless otherwise provided in this Deed, any reduction or increase
in any of the Senior Liabilities or any amendment or variation of any of their
terms.
 
2.3  
Liabilities not affected

 
Each of the parties to this Deed hereby agrees and acknowledges that:
 
(a)  
notwithstanding any term of this Deed postponing, subordinating or prohibiting
the payment of any of the Liabilities, each such Liability shall remain owing in
accordance with its terms and interest and default interest will accrue
accordingly; and

 
(b)  
no delay in exercising any rights or remedies under any of the documents
regulating any Liability by reason of any term of this Deed postponing,
restricting or prohibiting such exercise shall operate as a waiver of any of
those rights and remedies.

 
3.  
UNDERTAKINGS OF THE OBLIGORS

 
3.1  
Hedging Liabilities

 
Until the Senior Discharge Date, except as the Instructing Party shall
previously have consented in writing, no Obligor will pay, repay or prepay any
of the Hedging Liabilities except as contemplated in Clause 4.1 (Hedge
Counterparties).
 
3.2  
Intergroup Liabilities

 
Until the Final Discharge Date, each Intergroup Debtor undertakes to the
Security Trustee and each of the other Beneficiaries that it shall not take, nor
permit any Intergroup Creditor nor cooperate with any Intergroup Creditor to
take the benefit of, any Prohibited Action in relation to any Intergroup
Liability except as contemplated by Clause 5 (Permitted Payments).
 
4.  
UNDERTAKINGS OF THE CREDITORS

 
4.1  
Hedge Counterparties

 
Until the Senior Discharge Date, a Hedge Counterparty will not demand or receive
any payment, prepayment or repayment in respect of the Hedging Liabilities
except:
 
(a)  
subject to Clause 5.2  (Suspension of Permitted Hedging Payments), Permitted
Hedging Payments;

 
(b)  
in respect of the proceeds of the Security distributed by the Security Trustee
pursuant to and in accordance with Clause 8.2 (General Application of Proceeds);

 
(c)  
any demand or receipt permitted pursuant to Clause  7.5 (Permitted Enforcement
of Hedging Liabilities); or

 
(d)  
otherwise with the prior written consent of the Security Trustee (acting on the
instructions of the Instructing Party).

 
4.2  
New Hedging Agreements

 
Each Hedging Obligor and each Hedge Counterparty agrees that (save as the
Instructing Party shall previously have consented in writing) any Hedging
Agreement entered into after the date hereof:
 
(a)  
shall be in the form of an Acceptable Hedging Agreement; and

 
(b)  
will include an Event of Default (as defined in the Senior Facilities Agreement
or, upon its repayment in full and cancellation of all undrawn commitments
thereunder, the Designated Refinancing Facilities Agreement) as an Event of
Default (as defined therein).

 
4.3  
Provision of New Hedging Agreements

 
Each Hedging Obligor agrees to provide the Security Trustee with copies of any
Hedging Agreements entered into after the date hereof as soon as reasonably
practicable after the execution thereof.
 
4.4  
Obligations of the Intergroup Creditors

 
Until the Final Discharge Date, each Intergroup Creditor undertakes to the
Security Trustee and each of the other Beneficiaries that it shall not agree to,
or take the benefit of, any Prohibited Action in relation to any Intergroup
Liability except as contemplated in Clause 5 (Permitted Payments).
 
4.5  
Undertakings to the Security Trustee

 
Each Priority Creditor and each Obligor (as the case may be) gives the following
undertakings to the Security Trustee:
 
(a)  
it shall provide the Security Trustee with all directions and information as the
Security Trustee may reasonably require for the purposes of carrying out its
duties and obligations under this Deed and the Security Documents;

 
(b)  
it shall not take any proceedings or seek to assert any claim against any
officer or employee or agent of the Security Trustee in respect of any claim it
might have against the Security Trustee or in respect of any act or omission of
any kind (including gross negligence or wilful misconduct) by that officer,
employee or agent in relation to any Senior Finance Document; and

 
(c)  
it shall give notice to the Security Trustee and each Authorised Representative
promptly upon its becoming aware of the occurrence or remedying of a Senior
Default,

 
and acknowledges that the Security Trustee has entered into this Deed in
reliance on the undertakings set out in this Clause 4.5.
 
4.6  
Undertakings in respect of the HYD Intercreditor Agreement

 
Notwithstanding anything to the contrary in the HYD Intercreditor Agreement,
each Priority Creditor hereby agrees that only the Instructing Party shall
exercise any rights or powers as the “Instructing Group” under the HYD
Intercreditor Agreement and no Priority Creditors (other than the Instructing
Party) shall exercise or seek to exercise any such rights or powers or contest,
protest or object to any such exercise by the Instructing Party.
 
5.  
PERMITTED PAYMENTS

 
5.1  
Permitted Payments Prior to the Senior Discharge Date

 
Subject to Clause 6.1 (Turnover) and Clause 6.3 (Failure of Trusts):
 
(a)  
any Intergroup Debtor may pay in cash to any Intergroup Creditor and any
Intergroup Creditor may receive and retain (or apply in respect of any
liability) payments received from any Intergroup Debtor in respect of any
Intergroup Liability:

 

 
(i)  
provided that no Senior Default has occurred and is continuing or is likely to
occur as a result thereof, for the purposes of funding any Permitted Payments;
or

 

 
(ii)  
at any time after the occurrence of a Senior Default, for the purposes of
funding any Permitted Payments permitted by the provisions of Clause 5.2 
(Suspension of Permitted Hedging Payments);

 
(b)  
notwithstanding any other term of this Deed, the Intergroup Liabilities may be:

 

 
(i)  
reduced or cancelled in consideration of the issue of one or more shares or
other securities by any Intergroup Debtor to any Intergroup Creditor or by any
waiver of any such Intergroup Liabilities or by the making of any capital
contribution by any Intergroup Creditor to any Intergroup Debtor;

 

 
(ii)  
converted into loan stock or convertible unsecured loan stock or, if so
converted, may be converted back into debt; or

 

 
(iii)  
discharged in consideration for the receipt of any cash received pursuant to a
Funding Passthrough or any non-cash asset received pursuant to an Asset
Passthrough or pursuant to any corresponding definition in the Designated
Refinancing Facilities Agreement,

 
  
provided that where any Intergroup Creditor has granted security to the Security
Trustee pursuant to any Security Document over its right, title and benefit to
the relevant Intergroup Liabilities, any action referred to in sub-paragraphs
(i) to (ii) above shall only be permitted to the extent that the relevant asset
into which the Intergroup Liabilities are converted, or in consideration for
which they are discharged, (if any) are subject to existing Security in favour
of the Security Trustee or will be made subject to Security in favour of the
Security Trustee (in form and substance substantially similar to the existing
Security in favour of the Security Trustee or otherwise in form and substance as
may be reasonably required by the Relevant Agent) within 10 Business Days of
such conversion.

 
5.2  
Suspension of Permitted Hedging Payments

 
Subject to Clause 9 (Subordination on Insolvency), no Obligor shall make and no
Hedge Counterparty shall receive any Permitted Hedging Payments if:
 
(a)  
a Senior Default (other than a default in respect of any Hedging Arrangement)
has occurred and is continuing 20 Business Days after its occurrence and/or the
Relevant Agent has taken any of the steps it is entitled to take by reason of
the occurrence of such Senior Default; or

 
(b)  
a Senior Default (other than a default in respect of any Hedging Arrangement)
has occurred and a notice is served on the relevant Obligor and such Hedge
Counterparty by the Security Trustee stating that such Senior Default has
occurred and is continuing and that no Permitted Hedging Payments can be made.

 
Any payments in respect of Hedging Liabilities made after paragraph (a) of this
Clause 5.2  has become applicable or after a notice in accordance with paragraph
(b) of this Clause 5.2  is served, shall not constitute Permitted Hedging
Payments.  Following the occurrence of any Senior Default referred to in
paragraphs (a) or (b) of this Clause 5.2, any Hedge Counterparty may suspend any
payments due from it to any Obligor under any Hedging Arrangement to which it is
a party.  If the Relevant Agent is satisfied that the circumstances or the
relevant breach which gave rise to the Senior Default referred to in paragraphs
(a) or (b) above no longer apply or has been cured (as the case may be), it may,
by notice to the Obligors' Agent and the Hedge Counterparties state that
payments may be made in respect of Hedging Liabilities so as to constitute
Permitted Hedging Payments.  Upon receipt of such notice, any Hedge
Counterparties that have suspended payments to any Obligor and any Obligors that
have suspended payments to any Hedge Counterparty, in each case under any
Hedging Arrangement, shall promptly recommence such payments.
 
5.3  
Senior Default

 
Notwithstanding the terms of the Senior Finance Documents, prior to the Senior
Discharge Date after the service of a notice under Clause 27.17 (Acceleration)
of the Senior Facilities Agreement (or the comparable provision in the
Designated Refinancing Facilities Agreement) or any of the Senior Liabilities
having been accelerated or otherwise declared due and payable prior to their
stated maturity under any other Senior Finance Document, in each case following
the occurrence of a Senior Default, all proceeds of enforcement of the Security
Documents granted by the Obligors shall forthwith be paid or delivered direct to
the Security Trustee for the benefit of the Priority Creditors for application
pursuant to and in accordance with Clause 8.2 (General Application of Proceeds).
 
6.  
TURNOVER

 
6.1  
Turnover

 
If at any time prior to the Final Discharge Date:
 
(a)  
any Hedge Counterparty receives a payment (including by way of set-off) or
distribution in cash or in kind of, or on account of, any Hedging Liabilities
other than a Permitted Hedging Payment;

 
(b)  
any Hedge Counterparty receives the proceeds of any enforcement of any Security
on account of any Hedging Liabilities (including by way of set-off or
combination of accounts) unless those proceeds are received pursuant to Clause
8.2 (General Application of Proceeds);

 
(c)  
any Intergroup Creditor receives in respect or on account of, any Intergroup
Liabilities a payment or distribution (in cash or in kind) from any Obligor
which is not permitted by Clause 5 (Permitted Payments) and which is not made in
accordance with the provisions of Clause 8.2 (General Application of Proceeds);
or

 
(d)  
any Obligor or its estate or any liquidator, receiver or like officer consequent
upon its winding-up makes any payment or distribution (in cash or in kind) in
respect or on account of any of the Intergroup Liabilities which is not
permitted by Clause 5 (Permitted Payments) or which is not made in accordance
with the provisions of Clause 8.2 (General Application of Proceeds),

 
the receiving Creditor will hold the same for and on behalf of and to the order
of the Security Trustee, and pay (after deducting from the amount received or
recovered the costs, liabilities and expenses (if any) incurred by the relevant
Creditor in recovering such amount) and distribute upon demand all such amounts
to the Security Trustee for application in accordance with Clause 8.2 (General
Application of Proceeds).
 
6.2  
Subrogation

 
(a)  
If the Priority Liabilities are wholly or partially paid out of any proceeds
received in respect or on account of the Intergroup Liabilities owing to one or
more of the Intergroup Creditors, such Intergroup Creditor shall to that extent
be subrogated to the rights of the Priority Creditors in respect of the Priority
Liabilities so paid, including all security for those Priority Liabilities, but
no Intergroup Creditor may exercise those subrogation rights or receive any
payments in respect thereof on or before the Final Discharge Date without the
prior written consent of the Relevant Agent and the Security Trustee.

 
(b)  
To the extent that any subrogation contemplated in paragraph (a) above does not
occur for any reason, as between the Obligors and the Intergroup Creditors, the
Intergroup Liabilities will be deemed not to have been reduced or discharged to
the extent of any payment or distribution to the Security Trustee, for the
benefit of the Priority Creditors (or any of them) under Clause 6.1 (Turnover).

 
(c)  
The Obligors hereby agree that they shall not exercise any rights of subrogation
in relation to any claim they may have pursuant to this Clause 6.2, under
applicable law or otherwise until after the Final Discharge Date.

 
6.3  
Failure of Trusts

 
If for any reason any trust which is to arise (pending payment of any amount to
the Security Trustee for the benefit of the Priority Creditors (or any of them))
pursuant to Clause 6.1 (Turnover) or Clause 8.7 (Preservation of Liabilities) of
this Deed fails or for any reason cannot be given effect to (including without
limitation, by reason of the laws of any jurisdiction in which any property
which is subject to such trust may be situate), the relevant Creditor will pay
to the Security Trustee and the Security Trustee shall hold for and to the order
of the Priority Creditors, for application in accordance with Clause  8.2
(General Application of Proceeds), an amount equal to the amount (or as the case
may be transfer value of the relevant property) intended to be so held on trust.
 
7.  
ENFORCEMENT

 
7.1  
Restrictions on Enforcement by Hedge Counterparties

 
Save as permitted by Clause 7.5 (Permitted Enforcement of Hedging Liabilities),
until the Senior Discharge Date, each Hedge Counterparty undertakes to the
Security Trustee and each of the other Beneficiaries that it will not:
 
(a)  
accelerate any of the Hedging Liabilities or otherwise declare any of the
Hedging Liabilities due and payable prior to its stated maturity whether on an
event of default or otherwise;

 
(b)  
exercise any right to crystallise, or require the Security Trustee to
crystallise, any floating charge created pursuant to the Security Documents;

 
(c)  
exercise any right to enforce, or require the Security Trustee to enforce, any
Encumbrance created pursuant to the Security Documents by sale, possession,
appointment of a receiver or otherwise, or any rights under or pursuant to the
provisions of any guarantee given by any Obligor in relation to all or any part
of the Hedging Liabilities;

 
(d)  
petition for (or vote in favour of any resolution for) or initiate or support or
take any steps with a view to any insolvency, liquidation, reorganisation,
administration or dissolution proceedings or any voluntary arrangement or
assignment for the benefit of creditors or any similar proceedings involving any
Obligor; or

 
(e)  
exercise the remedy of foreclosure in respect of any asset the subject of an
Encumbrance created pursuant to any Security Document,

 
provided that a Hedge Counterparty shall be entitled to at all times and from
time to time to bring legal proceedings against any person solely for the
purpose of:
 

 
(i)  
obtaining injunctive relief (or any analogous remedy outside England and Wales)
to restrain any actual or putative breach of any Senior Finance Document to
which it is a party;

 

 
(ii)  
obtaining specific performance (other than specific performance to make a
payment) with no claim for damages; or

 

 
(iii)  
requesting judicial interpretation of any provision of any Senior Finance
Document to which it is a party with no claim for damages.

 
7.2  
Restrictions on Enforcement by Additional Senior Finance Parties

 
Each of the Additional Senior Finance Parties agrees that, without the prior
written consent of the Relevant Agent or the Instructing Party, it will not:
 
(a)  
exercise or seek to exercise any right to crystallise, or require the Security
Trustee to crystallise, any floating charge created pursuant to the Security
Documents;

 
(b)  
exercise or seek to exercise any right to enforce, or require the Security
Trustee to enforce, any Encumbrance created pursuant to the Security Documents
by sale, possession, appointment of a receiver, attachment, set-off, execution
or otherwise;

 
(c)  
exercise or seek to exercise the remedy of foreclosure in respect of any asset
the subject of an Encumbrance created pursuant to any Security Document;

 
(d)  
petition for (or vote in favour of any resolution for) or initiate or support or
take any steps with a view to any insolvency, liquidation, reorganisation,
administration or dissolution proceedings or any voluntary arrangements or
assignment for the benefit of creditors or any similar proceedings involving an
Obligor;

 
(e)  
institute or commence, or join with any person in commencing any action or
proceeding with respect to the rights and remedies described on paragraphs (a)
to (d), inclusive, of this Clause 7.2;

 
(f)  
contest or support any other person in contesting, in any proceedings, the
perfection, priority, validity or enforceability of all or any part of the
Security held by or on behalf of the Priority Creditors or the validity or
enforceability of any of the Priority Liabilities or of the priorities, rights
or duties established by this Deed;

 
(g)  
contest, protest or object to any enforcement or foreclosure proceeding or
action or any other rights and remedies relating to the Security brought by the
Security Trustee or any Senior Lender under the Senior Finance Documents or
object to the forbearance by either the Security Trustee or the Senior Lenders
from bringing or pursuing any enforcement or foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Security; or

 
(h)  
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Security by the Security Trustee.

 
7.3  
Permitted Enforcement by Senior Finance Parties

 
Except as otherwise specifically provided in this Deed and without limitation to
the other terms of this Deed, the Senior Finance Parties shall have all the
rights and remedies available to them under the Senior Finance Documents to
which they are a party upon the occurrence of a Senior Default. Without limiting
the generality of the foregoing, each Senior Finance Party shall have the
independent right, exercised in accordance with the applicable Senior Finance
Documents and applicable law, to do any of the following:
 
(a)  
demand payment, declare prematurely due and payable or otherwise seek to
accelerate payment of or place on demand all or any part of the required payment
of interest or principal constituting Senior Liabilities owing to such Senior
Finance Party, pursuant to the Senior Finance Documents (other than the Security
Documents (in respect of which only the Security Trustee may take such actions))
to which it is a party;

 
(b)  
take any action in order to perfect, preserve or protect its rights in any
Security, provided such action shall not impair the rights of the Security
Trustee or any other Priority Creditor;

 
(c)  
institute suits or legal proceedings or file any pleadings, objections, motions
or agreements against any Obligor (A) under the terms of the applicable Senior
Finance Documents (other than the Security Documents (in respect of which only
the Security Trustee may take such actions)) for collection of the amounts owing
thereunder, (B) to seek injunctive relief to restrain any actual or putative
breach of any Senior Finance Document (other than any Security Document (in
respect of which only the Security Trustee may take such actions)) or for
specific performance or any other similar remedy, or (C) to assert rights or
interests available to unsecured creditors of the Obligors, including arising
under any Insolvency Event;

 
(d)  
file any necessary or responsive pleadings in opposition to any pleading filed
by any person objecting to or otherwise seeking disallowance of the rights of
any Senior Finance Party in the Security; or

 
(e)  
in the case of any Insolvency Event, file a claim or statement of interest with
respect to the Senior Liabilities,

 
in each case above, to the extent not inconsistent with the express terms of
this Deed, including, without limitation, Clause 7.2 (Restrictions on
Enforcement by Additional Senior Finance Parties).
 
7.4  
Restrictions on Enforcement by Intergroup Creditors

 
Until the Final Discharge Date, each Intergroup Creditor undertakes to the
Security Trustee and to each of the Beneficiaries that it will not:
 
(a)  
accelerate any of the Intergroup Liabilities due and payable prior to their
stated maturity whether on an event of default or otherwise (but without
prejudice to the ability of the Intergroup Creditor to demand repayment of the
Intergroup Liabilities to give effect to a Permitted Payment);

 
(b)  
enforce any of the Intergroup Liabilities by execution or otherwise or sue for
or institute legal proceedings to recover all or any part of the Intergroup
Liabilities;

 
(c)  
exercise any right to crystallise, or require the Security Trustee to
crystallise, any floating charge created pursuant to the Security Documents;

 
(d)  
exercise any right to enforce, or require the Security Trustee to enforce, any
Encumbrance created pursuant to the Security Documents by sale, possession,
appointment of a receiver or otherwise; or

 
(e)  
petition for (or vote in favour of any resolution for) or initiate or support or
take any steps with a view to any insolvency, liquidation, reorganisation,
administration or dissolution proceedings or any voluntary arrangement or
assignment for the benefit of creditors or any similar proceedings involving an
Obligor.

 
7.5  
Permitted Enforcement of Hedging Liabilities

 
(a)  
Notwithstanding the provisions of Clause 7.1 (Restrictions on Enforcement by
Hedge Counterparties) or any other Clause of this Deed:

 

 
(i)  
to the extent it is able to do so under the relevant Hedging Agreement, a Hedge
Counterparty may terminate or close-out in whole or in part any hedging
transaction under the Hedging Agreement prior to its stated maturity:

 
 
(A)  
if any Senior Liabilities have been declared to be due and payable under
Clause 27.17 (Acceleration) or due and payable under Clause 27.18 (Repayment on
Demand) of the Senior Facilities Agreement or any similar or analogous
provisions of any Refinancing Facilities Agreement or other Senior Finance
Document or the Security Trustee or any Senior Finance Party has exercised any
right to enforce any Encumbrance created pursuant to the Security Documents;

 
 
(B)  
if (x) the obligations of the relevant Obligor under the Hedging Agreement cease
to be Hedging Liabilities which rank pari passu with the Senior Liabilities
under Clause 2.1 (Priorities and Subordination) or on a pro rata basis of
payment to the other Second Beneficiaries under Clause 8.2 (General Application
of Proceeds), (y) this Deed is amended in contravention of paragraph (c) of
Clause 21.2 (Amendments), or (z) such Hedge Counterparty ceases to be a Priority
Creditor in its capacity as a party to a Hedging Agreement or the Hedging
Liabilities in respect of the relevant Hedging Agreement cease to be Secured
Obligations;

 
 
(C)  
if an Illegality or Tax Event, Tax Event Upon Merger or a Force Majeure Event
(each defined in the 1992 ISDA Master Agreement or 2002 ISDA Master Agreement,
as published by the International Swaps and Derivatives Association, Inc., as
applicable) has occurred in respect of that Hedging Agreement;

 
 
(D)  
if an Event of Default has occurred under either clause 27.6 (Insolvency),
clause 27.7 (Winding-up) or clause 27.8 (Execution or Distress), or clause 27.9
(Similar Events) by reference to clause 27.6 (Insolvency), clause 27.7
(Winding-up) or clause 27.8 (Execution or Distress), of the Senior Facilities
Agreement or the comparable provision in the Designated Refinancing Facilities
Agreement in relation to an Obligor which is party to that Hedging Agreement;

 
 
(E)  
to the extent that that termination or close-out by the Hedge Counterparty is
necessary to comply with any of the terms of this Deed;

 
 
(F)  
if the Instructing Party gives its prior consent to that termination or
close-out being made; or

 
 
(G)  
at any time by mutual agreement of the relevant Obligor unless a Senior Default
has occurred and a notice is served on the relevant Obligor and such Hedge
Counterparty by the Security Trustee stating that such Senior Default has
occurred and is continuing and that no termination or close-out can be made
pursuant to this Clause 7.5(a)(i)(G).

 

 
(ii)  
if an Obligor has defaulted on any payment due under a Hedging Agreement (after
allowing any applicable notice or grace periods) and the default has continued
unwaived for more than 10 days after notice of that default has been given to
the Relevant Agent, the relevant Hedge Counterparty:

 
 
(A)  
may, to the extent it is able to do so under the relevant Hedging Agreement,
terminate or close-out in whole or in part any hedging transaction under that
Hedging Agreement; and

 
 
(B)  
until such time as the Security Trustee has given notice to that Hedge
Counterparty that it is exercising any right to enforce any Encumbrance created
pursuant to the Security Documents, shall be entitled to exercise any right it
might otherwise have to sue for, commence or join legal or arbitration
proceedings against the relevant Obligor to recover any Hedging Liabilities due
under that Hedging Agreement; and

 

 
(iii)  
after the occurrence of an Insolvency Event in relation to any Obligor, each
Hedge Counterparty shall be entitled to exercise any right it may otherwise have
in respect of that Obligor to:

 
 
(A)  
prematurely close-out or terminate any Hedging Liabilities of that Obligor;

 
 
(B)  
make a demand under any guarantee, indemnity or other assurance against loss
given by that Obligor in respect of any Hedging Liabilities;

 
 
(C)  
exercise any right of set-off or take or receive any payment in respect of any
Hedging Liabilities of that Obligor; or

 
 
(D)  
claim and prove in the liquidation of that member of the Group for the Hedging
Liabilities owing to it,

 
 
provided always that, subject to the occurrence of the events and circumstances
specified under either paragraph (a) or (b) of Clause 5.2 (Suspension of
Permitted Hedging Payments), any amounts received in respect of Hedging
Liabilities as a result of action permitted to be taken under this Clause 7.5
shall promptly upon receipt be paid by the relevant Hedge Counterparty to the
Security Trustee for the benefit of the Beneficiaries to hold upon trust for
application in accordance with Clause 8.2 (General Application of Proceeds) (and
pending such payment to the Security Trustee, the Hedge Counterparty will save
as specified otherwise hold the amount received on trust for the purposes of
this Deed).

 
(b)  
Each Hedging Obligor and each Hedge Counterparty agrees that (save as the
Instructing Party shall previously have consented in writing):

 

 
(i)  
if upon termination of any transaction entered into under a Hedging Agreement
effected following an Event of Default (as defined therein), a settlement amount
or other amount falls due from the relevant Hedge Counterparty to the relevant
Obligor, that amount shall be paid to the Security Trustee and treated as if it
were the proceeds of enforcement of the security conferred by the Security
Documents and applied in accordance with Clause 8.2 (General Application of
Proceeds); and

 

 
(ii)  
the relevant Hedge Counterparty will exercise any rights it may have to
terminate the hedging transactions under the Hedging Agreement (unless the
Instructing Party otherwise agrees or requires) as soon as reasonably
practicable after the date on which the Relevant Agent serves a notice
confirming that any of the Senior Liabilities have been declared due and payable
under any of the Senior Finance Documents.

 
7.6  
Authorisation to Security Trustee

 
Subject to the terms of the Senior Finance Documents, at any time after a Senior
Default has occurred and whilst it is continuing the Security Trustee may take
such steps as it deems necessary or advisable:
 

 
(i)  
to perfect or enforce any of the Security granted in its favour;

 

 
(ii)  
to effect any disposal or realisation or enforcement of any of the Liabilities
(including by any acceleration thereof);

 

 
(iii)  
to collect and receive any and all payments or distributions which may be
payable or deliverable in relation to any of the Liabilities; or

 

 
(iv)  
otherwise to give effect to the intent of this Deed,

 
 
(each, an “Enforcement Action”) provided always that:

 
 
(A)  
the Security Trustee may refrain from enforcing the Security unless and until
instructed to do so by the Instructing Party and no Priority Creditors or
Authorised Representative shall contest or object to any Enforcement Action
being brought by the Security Trustee on the instructions of the Instructing
Party and no party shall take or receive any Security or any proceeds of any
Security in connection with the exercise of any right or remedy (including set
off) with respect to the Security other than the Security Trustee acting on the
instructions of the Instructing Party in accordance with this Deed;

 
 
(B)  
the Security Trustee shall have the exclusive right and the Instructing Party
shall have the exclusive right to instruct the Security Trustee to enforce
rights, exercise remedies (including set-off) and make determinations regarding
the release, disposition, or restrictions with respect to the Security, subject
to the provisions of this Clause 7 and in exercising such rights and remedies,
the Security Trustee and the Instructing Party may enforce the provisions of the
Senior Finance Documents and exercise the remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion; and

 
 
(C)  
subject to paragraph (b) of Clause 7.11 (Manner of Enforcement), if the
Instructing Party instructs the Security Trustee to enforce the Security, it may
do so in such manner as it deems fit, having regard solely to the interests of
the Beneficiaries.  Neither the Security Trustee, the Relevant Agent nor any
other Senior Finance Party shall be responsible to any other Creditor for any
failure to enforce or to maximise the proceeds of any enforcement, and may cease
any such enforcement at any time.

 
7.7  
Release of Security on Enforcement and Disposal after Enforcement Action

 
(a)  
Other than under (and without prejudice to) the Senior Facilities Agreement or
any Refinancing Facilities Agreement, if any assets are sold or otherwise
disposed of (i) by (or on behalf of) the Security Trustee, (ii) as a result of a
sale by an administrator or liquidator, or (iii) by an Obligor at the request of
the Security Trustee (acting on the instructions of or with the consent of the
Instructing Party), in each case of the foregoing, either as a result of the
enforcement of the Security or a disposal by an Obligor after any Enforcement
Action, the Security Trustee shall be authorised (at the cost of the Obligors)
to release those assets from the Security and is authorised to execute or enter
into, on behalf of and, without the need for any further authority from any of
the Priority Creditors or Obligors:

 

 
(i)  
any release of the Security or any other claim over that asset and to issue any
certificates of non-crystallisation of any floating charge that may, in the
absolute discretion of the Security Trustee, be considered necessary or
desirable;

 

 
(ii)  
if the asset which is disposed of consists of all of the shares (which are held
by an Obligor) in the capital of an Obligor or any holding company or Subsidiary
of that Obligor, any release of that Obligor or holding company or Subsidiary
from all liabilities it may have to any Priority Creditor or other Obligor, both
actual and contingent in its capacity as a guarantor or borrower (including any
liability to any other Obligor by way of guarantee, contribution, subrogation or
indemnity and including any guarantee or liability arising under or in respect
of the Senior Finance Documents) and a release of any Security granted by that
Obligor or holding company or Subsidiary over any of its assets under any of the
Security Documents; and

 

 
(iii)  
if the asset which is disposed of consists of all of the shares (which are held
by an Obligor) in the capital of an Obligor or any holding company or Subsidiary
of that Obligor and if the Security Trustee wishes to dispose of any Liabilities
owed by that Obligor, any agreement to dispose of all or part of those
Liabilities on behalf of the relevant Priority Creditors, Obligors or Agents
(with the proceeds thereof being applied as if they were the proceeds of
enforcement of the Security) provided that the Security Trustee shall take
reasonable care to obtain a fair market price in the prevailing market
conditions (though the Security Trustee shall have no obligation to postpone any
disposal in order to achieve a higher price),

 



 
provided that (A) no liabilities of the Parent, the Company or any Finance
Subsidiary, in each case in its capacity as a borrower or issuer under any
Senior Finance Documents, may be disposed of or released pursuant to this Clause
7.7, (B) any asset which is disposed of is released from the claims of all
Priority Creditors, (C) the proceeds of such disposal are applied in accordance
with Clause 8 (Proceeds of Enforcement of Security) hereof, and (D) no
guarantees of any notes issued by the Parent, the Company or any Finance
Subsidiary under an indenture may be disposed of pursuant to sub-paragraph (iii)
above but may, to the extent applicable, be released pursuant to sub-paragraph
(ii) above.

 
(b)  
No such release under paragraph (a) above will affect the obligations and/or
liabilities of:

 

 
(i)  
any other member of the Group to any other Creditors; or

 

 
(ii)  
any Intergroup Creditors to any of the Beneficiaries.

 
7.8  
No New Encumbrances

 
Until the Senior Discharge Date, no Obligor shall grant or permit any additional
Encumbrances, or take any action to perfect any additional Encumbrances, on any
asset or property to secure any Series of Senior Liabilities unless it has also
granted an Encumbrance on such asset or property to secure all of the other
Series of Senior Liabilities to the extent legally possible and without undue
burden on the Group (excluding limitations or exclusions in the Security
provided to any Series pursuant to the terms of the Senior Finance Documents in
respect of such Series) and has taken all actions to perfect such Encumbrances.
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the Security
Trustee or other Senior Finance Parties, any amounts received by any Senior
Finance Party in contravention of this Clause 7.8 shall forthwith be paid to the
Security Trustee for the benefit of the Priority Creditors for application
pursuant to and in accordance with Clause 8.2 (General Application of Proceeds)
 
7.9  
Disposals

 
Any disposal of any shares or assets which are subject to the Security or any
release thereof from the Security which is or is to be effected at any time,
other than with respect to Enforcement Action, shall be effected in accordance
with and subject to the provisions of the Senior Finance Documents.
 
7.10  
No Enforcement

 
Except as otherwise provided in this Clause 7 (Enforcement), the Security
Trustee may, in accordance with the instructions of the Instructing Party,
refrain from enforcing the security conferred by the Security as long as it sees
fit.
 
7.11  
Manner of Enforcement

 
(a)  
If the Security Trustee does enforce the Security it may do so in such manner as
it sees fit and solely having regard to the interest of the Beneficiaries.  The
Security Trustee shall not be responsible to any Beneficiary for any failure to
enforce nor to maximise the proceeds of any enforcement, and may cease any such
enforcement at any time.

 
(b)  
Neither the relevant Instructing Party instructing the Security Trustee, nor the
Security Trustee itself, shall take into account the sharing of proceeds under
Clause 8 (Proceeds of Enforcement of Security) when determining the manner of
enforcement of Security (and which Security to enforce) and, if it is determined
to enforce any direct Security over shares of one or more members of the Group
(other than shares in the Company and/or New Intermediate Holdco), the relevant
Instructing Party must in good faith believe that doing so will result in more
aggregate proceeds resulting from enforcement of Security (disregarding the
sharing of proceeds under Clause 8 (Proceeds of Enforcement of Security)) than
would be realised solely from enforcing direct Security over shares in the
Company and/or New Intermediate Holdco alone.  The requirements of this
paragraph (b) are solely for the benefit of the Priority Creditors and no
Obligor shall have any rights under this paragraph (b).

 
7.12  
Standstill Payments

 
Following a Senior Default, all payments received by any Senior Finance Party to
enter into any standstill agreement or other agreement to delay the taking of
any Enforcement Action shall be shared among all the Senior Finance Parties pro
rata based on the aggregate outstanding principal amount and undrawn commitments
with respect to Senior Liabilities held by such Senior Finance Party.
 
8.  
PROCEEDS OF ENFORCEMENT OF SECURITY

 
8.1  
Application of Proceeds of Enforcement of Barclays Security

 
Without prejudice to Clause 7.10 (No Enforcement) and subject to the rights of
any preferential creditor, the Beneficiaries hereby agree that the net proceeds
of enforcement of the Security shall, insofar as those net proceeds relate to
any assets the subject of the Barclays Security, be applied in the following
order:
 
FIRST in payment to Barclays of the Barclays Liabilities; and
 
SECOND in payment to the Security Trustee to be applied in accordance with and
in order of the priority set out in Clause 8.2 (General Application of
Proceeds).
 
8.2  
General Application of Proceeds

 
Subject to the rights of any preferential creditor and the provisions of
Clause 8.1 (Application of Proceeds of Enforcement of Barclays Security) and
notwithstanding the terms of the Security Documents, without prejudice to
Clause 7 (Enforcement), the Beneficiaries hereby agree that the net proceeds of
enforcement of the Security shall be paid (together with any sums paid to the
Security Trustee pursuant to Clause 6 (Turnover) and Clause 9 (Subordination on
Insolvency)) to the Security Trustee for the benefit of the Priority Creditors
pursuant to the terms of this Deed shall be applied by the Security Trustee (or
any Receiver on its behalf) in accordance with this Deed in the following order
of priority, in each case, until such amounts have been repaid and discharged in
full:
 
FIRST in or towards payment of a sum equivalent to the aggregate of the Security
Trustee Liabilities, to the First Beneficiary;
 
SECOND in or towards payment of any Fees;
 
THIRD in or towards payment of a sum equivalent to the aggregate of the Senior
Liabilities and the Hedging Liabilities, to the Second Beneficiaries
respectively, which sum will (if insufficient to discharge the same in full) be
paid to such Second Beneficiaries on a pro rata basis without any priority
amongst themselves; and
 
FOURTH in payment to the relevant Obligor(s) or other person(s) entitled
thereto,
 
PROVIDED THAT each C Facility Lender agrees that, to the extent that (i) the net
proceeds of any enforcement of Security and (ii) any other recoveries and/or
proceeds from any Obligor (including without limitation, pursuant to a demand
made under Clause 29 (Guarantee and Indemnity) of the Senior Facilities
Agreement) (other than in the case of sub-paragraph (ii), such other recoveries
and/or proceeds from the Parent and the Company) are to be applied in accordance
with this Clause 8.2, any such proceeds shall be applied in accordance with this
Clause 8.2 until all of the Senior Liabilities (other than the C Facility
Liabilities) (subject, in the case of sub-paragraph (i), to the proviso in the
immediately following paragraph) and the Hedging Liabilities have been
discharged in full, and
 
PROVIDED FURTHER THAT each Priority Creditor agrees that, to the extent that a
Security (or a portion thereof) has not been granted in favour of any Series of
Senior Liabilities incurred after 30 October 2009 or the Senior Finance
Documents in respect of such Series limit or exclude such Security (or a portion
thereof) from the collateral securing such Senior Liabilities, such Series of
Senior Liabilities shall not receive any net proceeds resulting from the
enforcement of such Security (or such portion thereof) that was so limited or
excluded.  For the avoidance of doubt, this paragraph shall not be deemed such a
limitation or exclusion in relation to the C Facility Liabilities.
 
The Obligors and the Intergroup Creditors acknowledge and agree to the
provisions of Clause 2.1 (Priorities and Subordination) and this Clause 8.2.
 
8.3  
Non-cash Distributions

 
If the Security Trustee receives any distribution otherwise than in cash in
respect of the Intergroup Liabilities from any Obligor or any other source, the
Security Trustee may realise such distributions as it sees fit and shall apply
the proceeds of such realisation in accordance with Clause 8.2 (General
Application of Proceeds).
 
8.4  
Sums received by an Obligor

 
If an Obligor receives any sum which, pursuant to any of the Security Documents
or this Deed should have been paid to the Security Trustee, that sum shall be
held by such Obligor on trust for the benefit and on behalf of the Priority
Creditors and shall promptly be paid to the Security Trustee for application in
accordance with this Clause 8.
 
8.5  
Certificates

 
In applying any moneys received by it under this Deed, the Security Trustee may
rely on any certificate made or given by each Authorised Representative, as to
the existence and amount of any Liabilities owing to any Priority Creditor under
any of the Senior Finance Documents.
 
8.6  
Conversion of Currencies

 
If the Security Trustee receives any amount under this Deed for any of the
Liabilities in a currency other than the currency of the Priority Liabilities,
the Security Trustee may convert such amount into the currency of the Priority
Liabilities at its spot rate of exchange for the purchase of the relevant
currency of the Priority Liabilities with the currency of the amount received in
the London foreign exchange market.
 
8.7  
Preservation of Liabilities

 
None of the Liabilities shall be deemed reduced:
 
(a)  
by the receipt of any amount by any Creditor, if and to the extent that, by
virtue of the operation of this Deed, such amount is required to be paid over to
(and pending such payment held upon trust for) the Security Trustee for
application and distribution pursuant to the terms hereof; or

 
(b)  
by the receipt of any amount by the Security Trustee pursuant to the terms of
this Deed for application pursuant to the terms hereof,

 
unless and until such amount is actually applied and distributed by the Security
Trustee pursuant to and in accordance with Clause 8.2 (General Application of
Proceeds).
 
9.  
SUBORDINATION ON INSOLVENCY

 
9.1  
Subordination

 
Without prejudice to any other provision of this Deed, upon the occurrence of an
Insolvency Event, the Intergroup Liabilities will be subordinated in right of
payment to the Senior Liabilities and the Hedging Liabilities.
 
9.2  
Filing of claims

 
(a)  
Following the occurrence of an Insolvency Event, until the Final Discharge Date,
the Security Trustee may, and is hereby irrevocably authorised on behalf of each
Creditor to:

 

 
(i)  
demand, claim, enforce and prove for the Intergroup Liabilities;

 

 
(ii)  
file claims and proofs, give receipts and take any proceedings in respect of
filing such claims or proofs and do anything which the Security Trustee
considers necessary or desirable to recover the Intergroup Liabilities; and

 

 
(iii)  
receive all distributions of the Intergroup Liabilities for application in
accordance with Clause 8.2 (General Application of Proceeds).

 
(b)  
If and to the extent that the Security Trustee is not entitled, or elects not,
to take any of the actions mentioned in paragraph (a) above, each Intergroup
Creditor shall be entitled and agrees to do so, as soon as reasonably
practicable following request by the Security Trustee provided that it shall be
entitled to recover and the Security Trustee agrees to claim on its behalf any
resulting costs, expenses and liabilities (other than any such costs, expenses
or liabilities arising by reason of the gross negligence or wilful misconduct of
such Intergroup Creditor) as if such amounts had been incurred by the Security
Trustee.

 
9.3  
Distributions

 
Following the occurrence of an Insolvency Event, until the Final Discharge Date,
each Intergroup Creditor will:
 
(a)  
hold all payments and distributions in cash or in kind received or receivable by
it in respect of any Liabilities owed to it following the occurrence of such
Insolvency Event on trust for the Security Trustee for the benefit of the
Priority Creditors for application in accordance with Clause 8.2 (General
Application of Proceeds);

 
(b)  
on demand by the Security Trustee, pay an amount equal to any Intergroup
Liabilities received by it following the occurrence of such Insolvency Event to
the Security Trustee for application in accordance with Clause 8.2 (General
Application of Proceeds);

 
(c)  
promptly direct the trustee in bankruptcy, liquidator, assignee or other person
distributing the assets of the relevant Obligor or their proceeds to pay
distributions in respect of the Intergroup Liabilities directly to the Security
Trustee; and

 
(d)  
promptly use its reasonable efforts to undertake any actions requested by the
Security Trustee to give effect to this Clause 9.3.

 
9.4  
Voting

 
(a)  
Following the occurrence of an Insolvency Event, until the last to occur of the
Senior Discharge Date and the Hedging Discharge Date:

 

 
(i)  
the Security Trustee for the benefit of the Priority Creditors may, and is
hereby irrevocably authorised on behalf of each Priority Creditor and the
Intergroup Creditors to, exercise all powers of convening meetings, voting and
representation in respect of the Intergroup Liabilities; and

 

 
(ii)  
the Intergroup Creditors shall promptly execute and/or deliver to the Security
Trustee such forms of proxy and representation as it may require to facilitate
any such action.

 



(b)  
If and to the extent that the Security Trustee does not exercise a power under
paragraph (a) above, each of the Intergroup Creditors shall be entitled to
exercise that power and agrees that it shall exercise that power to the extent
the Security Trustee (acting on the instructions of the Instructing Party)
directs and in accordance with such direction.

 
(c)  
Nothing in this Clause 9.4 entitles the Security Trustee (or the Instructing
Party) to exercise or require any Intergroup Creditor to exercise a power of
voting or representation to waive, reduce, discharge, extend the due date for
repayment of or reschedule any Intergroup Liabilities.

 
10.  
RANKING

 
10.1  
Ranking of Security

 
(a)  
Subject to Clause 8 (Proceeds of Enforcement of Security), all existing and
future security conferred by the Security will secure all Senior Liabilities (to
the extent so secured and subject to the provisions of this Deed), the Security
Trustee Liabilities and the Hedging Liabilities regardless of:

 

 
(i)  
the date on which the Senior Liabilities, the Security Trustee Liabilities and
the Hedging Liabilities arise;

 

 
(ii)  
whether the Senior Finance Parties or the Hedge Counterparties are obliged to
advance moneys included in the Senior Liabilities or the Hedging Liabilities;
and

 

 
(iii)  
any fluctuations in the amount of the Senior Liabilities, the Security Trustee
Liabilities or the Hedging Liabilities,

 
and any intermediate discharge of the Senior Liabilities, the Security Trustee
Liabilities or the Hedging Liabilities in whole or in part.
 
(b)  
Subject to Clause 8 (Proceeds of Enforcement of Security), all existing and
future security conferred by the Security shall rank pari passu as if it had
been created simultaneously and as a continuing security for, and shall not be
affected by any fluctuations in, the Secured Obligations.  The provisions of
this Clause  10.1(b) shall apply notwithstanding that all or any of the Security
is void, set aside or otherwise invalid.

 
10.2  
Perfection of Security

 
(a)  
The Security Trustee agrees to acquire and acknowledges it holds the Charged
Assets (such term as used in this Clause 10.2 as defined in the Security Trust
Agreement) in its possession or control (or in the possession or control of its
agents or representatives) on behalf of itself and any assignee solely for the
purpose of perfecting the security interest granted under the Senior Finance
Documents, subject to the terms and conditions of this Clause 10.2.

 
(b)  
The Security Trustee shall have no obligation whatsoever to the other Priority
Creditors to ensure that the Charged Assets are genuine or owned by any of the
Obligors or to preserve rights or benefits of any Person except as expressly set
forth in this Deed.

 
(c)  
The Security Trustee acting pursuant to this Clause 10.2 shall not have by
reason of the Security Documents, this Deed or any other document a fiduciary
relationship in respect of the Priority Creditors.

 
(d)  
Upon the later to occur of the Senior Discharge Date and the Hedging Discharge
Date, the Security Trustee shall deliver the remaining Charged Assets (if any)
(or proceeds thereof) together with any necessary endorsements to the relevant
Obligor if no Senior Liabilities remain outstanding (in each case, so as to
allow such Person to obtain control of such Charged Assets).  The Security
Trustee further agrees to take all other action reasonably requested by such
Person in connection with such Person’s obtaining a first priority interest in
the Charged Assets or as a court of competent jurisdiction may otherwise direct.

 
11.  
ENFORCEMENT OF SECURITY

 
The provisions of this Clause 11 shall apply on an Enforcement Action.
 
11.1  
Enforcement on or before the Senior Discharge Date

 
(a)  
Prior to the later to occur of the Senior Discharge Date and the Hedging
Discharge Date and subject to paragraph (e) below, the Security Trustee shall,
to the extent it is entitled then to do so under the terms of the Security
Documents, act in relation to the Security in accordance with the instructions
of the Instructing Party or the Relevant Agent (acting in accordance with
instructions from the Instructing Party).

 
(b)  
Subject to paragraph (c) below, before giving any instructions to the Security
Trustee to enforce the Security, the Relevant Agent shall consult with the
Security Trustee in good faith, with a view to co-ordinating their actions, for
a period of up to 45 days or such shorter period as the Relevant Agent may
determine (the “Consultation Period”).

 
(c)  
The Relevant Agent and the Security Trustee shall not be obliged to consult in
accordance with paragraph (b) above if:

 

 
(i)  
the Security has become enforceable as a result of (A) an Insolvency Event, (B)
a Senior Default arising under Clause 27.1 (Non-payment) of the Senior
Facilities Agreement or any equivalent provision under any other Senior Finance
Document or (C) any other party taking any enforcement action against any
Obligor; and

 

 
(ii)  
the Relevant Agent determines in good faith (and notifies the Security Trustee)
that to enter into such consultations and thereby delay the commencement of
enforcement of the Security could reasonably be expected to adversely impact in
any material respect:

 
 
(A)  
their ability to enforce any of the Security; or

 
 
(B)  
the realisation proceeds of any enforcement of the Security.



 



(d)  
The Security Trustee shall incur no liability to any Priority Creditor in
exercising in good faith any discretion referred to in this Clause 11.1 or if it
acts on the advice of a reputable and independent investment bank.

 
(e)  
Save as otherwise provided in this Clause 11.1 any instructions given to the
Security Trustee by a person entitled to give those instructions will override
any conflicting instructions given by any other parties and the Security Trustee
is entitled to rely on and comply with any such instructions.

 
(f)  
The Security Trustee and the Facility Agent shall use reasonable efforts to
consult with any Authorised Representative or any steering committee or other
representative, as applicable, in respect of any Series of Additional Senior
Liabilities prior to taking any Enforcement Actions and provide on a regular
basis relevant information on the status of any ongoing Enforcement Actions.

 
11.2  
Exemption

 
(a)  
A Senior Finance Party shall not be responsible to any other Priority Creditors
with respect to any instructions given or not given to the Security Trustee in
relation to or in connection with any of the Security Documents, provided in
each case such Senior Finance Party acts in good faith and in accordance with
their obligations under this Deed and the applicable Senior Finance Documents.

 
(b)  
None of the Senior Finance Parties shall be liable for any loss or damage
suffered by any Obligor provided such Senior Finance Party acts in good faith
and in accordance with their obligations under this Deed and the applicable
Senior Finance Documents.

 
12.  
NEW SENIOR LIABILITIES

 
The Company may designate at any time liabilities incurred by any Obligor under
any credit facility or other financial accommodation as “New Senior Liabilities”
under this Deed (whether to refinance, replace or increase any existing Senior
Liabilities or to constitute any new financial accommodation to any Obligor) by
written notice from the Company to the Security Trustee, provided that the
incurrence of the relevant liabilities complies with the terms of the Senior
Facilities Agreement or, upon its repayment in full and cancellation of all
undrawn commitments thereunder, the Designated Refinancing Facilities Agreement.
 
13.  
PURCHASE OPTION

 
(a)  
If a Senior Default under the Senior Facilities Agreement or the Designated
Refinancing Facilities Agreement has occurred and the Security Trustee or the
Senior Lenders have begun any formal step to enforce any guarantee under any
Senior Finance Document and/or Security under any Security Document, the
Additional Senior Finance Parties may, at the expense of such Additional Senior
Finance Parties, purchase or procure the purchase of all (but not part) of the
rights and obligations of the Senior Lenders in connection with the Senior
Liabilities under the Senior Facilities Agreement or the Designated Refinancing
Facilities Agreement by way of transfer under Clause 18 (Changes to the
Parties), upon 10 Business Days’ prior written notice to the Facility Agent.

 
If any Additional Senior Finance Parties in respect of more than one Series of
Additional Senior Liabilities attempts to exercise the option set out in this
Clause 13 by procuring the service of the notice described above, such right
shall be shared on a pro rata basis among the Series of Additional Senior
Liabilities that have served such notice.
 
(b)  
Any purchase to be made in accordance with this Clause 13 shall take effect on
the following terms:

 
 

 
(i)  
payment in full in cash of an amount equal to the outstanding principal amount
under the Senior Facilities Agreement or the Designated Refinancing Facilities
Agreement as at the date that amount is to be paid under the terms of this
Clause 13 (and including all accrued interest, fees and expenses, but not any
prepayment fees, other than LIBOR/EURIBOR break funding costs, if any);

 

 
(ii)  
payment in full in cash of the amount which each Senior Lender certifies to be
necessary to compensate it for any loss on account of funds borrowed, contracted
for or utilised to fund any amount included in the Senior Liabilities, resulting
from the receipt of that payment otherwise than on the last day of an Interest
Period, as defined in the Senior Facilities Agreement or the Designated
Refinancing Facilities Agreement, in relation thereto;

 

 
(iii)  
after the transfer, no Senior Lender (in their capacity as such) will be under
any actual or contingent liability to any Obligor or any other person under this
Deed or any Senior Finance Document for which it is not holding cash collateral
in an amount and established on terms reasonably satisfactory to it;

 

 
(iv)  
an indemnity is provided from each of the purchasing Additional Senior Finance
Parties (or from another third party acceptable to all the Senior Lenders) to
the Senior Lenders in respect of all losses which may be sustained or incurred
by any Senior Lender in consequence of any sum received or recovered by any
Senior Lender from any Senior Finance Party or Obligor, or any other person
being required (or it being alleged that it is required) to be paid back by or
clawed back from any Senior Lender for any reason whatsoever, provided that
where it is demonstrated to the reasonable satisfaction of the Senior Lenders
that those losses could not have been recovered in full by the relevant Senior
Lender under the Senior Finance Documents, had that transfer not been made, that
indemnity shall not extend to the shortfall; and

 

 
(v)  
the relevant transfer shall be without recourse to, or warranty from, the Senior
Lenders, except that each Senior Lender shall be deemed to have warranted on the
date of that transfer that:

 
 
(A)  
it is the owner, free from all Encumbrances and third party interests (other
than any arising under the Senior Finance Documents or by operation of law), of
all rights and interests under the Senior Finance Documents purporting to be
transferred by it by that transfer;

 
 
(B)  
it has the corporate power to effect that transfer; and



 
 
(C)  
it has taken all necessary action to authorise the making by it of that
transfer.

 





14.  
REINSTATEMENT

 
In the event that any of the Priority Liabilities are paid and discharged in
full and such payment or discharge or any part thereof shall subsequently, for
whatever reason, be required to be returned or repaid, all of the provisions of
this Deed shall be fully applicable to such Priority Liabilities then
outstanding until all such Priority Liabilities have been paid and discharged in
full.
 
15.  
APPROPRIATION

 
(a)  
Until the last to occur of the Senior Discharge Date and the Hedging Discharge
Date each of the Senior Finance Parties (or the Security Trustee or the Relevant
Agent on their behalf) may apply any monies or property received under this Deed
against the Senior Liabilities or the Hedging Liabilities (as the case may be)
subject to the proviso to Clause 8.2 (General Application of Proceeds) which
shall apply to this paragraph (a), mutatis mutandis.

 
(b)  
Without prejudice to the other provisions of this Deed, after the Final
Discharge Date, each Intergroup Creditor (or the Security Trustee on their
behalf) may apply any monies or property received under this Deed or for the
payment or discharge of the Intergroup Liabilities against the relevant
Intergroup Liabilities.

 
16.  
POWERS OF ATTORNEY

 
16.1  
Appointment by the Creditors

 
Each Senior Finance Party, Hedge Counterparty and Intergroup Creditor
irrevocably appoints the Security Trustee (or any Receiver appointed in respect
of any of the Secured Property (or any part of it)), individually as its
attorney (in each case, for the purposes of this Clause 16.1, an “Appointee”)
with full power to appoint substitutes and to delegate, in its name and on its
behalf and as its act, deed or otherwise to do any and every thing which such
Creditor (a) has authorised the Appointee to do under this Deed or (b) is
required to do by this Deed but has failed to do for a period of 10 Business
Days after receiving notice from the Appointee requiring it to do so.  The
parties hereto hereby agree that this authorisation is given to secure the
interests of the parties under this Deed and is hereby irrevocable.
 
16.2  
Appointment by the Obligors

 
By way of security for the performance of its obligations hereunder, each of the
Obligors hereby irrevocably appoints the Security Trustee and any Receiver of
any proceeds of Intergroup Liabilities or any part of them and their respective
delegates and sub-delegates, (in each case, for the purposes of this
Clause 16.2, an “Appointee”) to be its attorney acting severally (or jointly
with any other such attorney or attorneys) and in its name and on its behalf and
as its act, deed or otherwise to do any and every thing which:
 
(a)  
such Obligor is obliged to do under the terms of this Deed but has failed to do
so for a period of 5 Business Days after notice from the Appointee to do the
same; or

 
(b)  
whilst any Senior Default is continuing, such Appointee considers necessary or
desirable in order to enable such Appointee to exercise the rights conferred on
it by this Deed or by law.

 
16.3  
Ratification of Acts

 
Without prejudice to the generality of Clause 16.1 (Appointment by the
Creditors) and Clause 16.2 (Appointment by the Obligors), each of the Intergroup
Creditors and the Obligors hereby undertakes to the relevant Appointee, that
promptly upon request, such party will ratify and confirm all transactions
entered into and other actions by the Appointee, as the case may be (or any of
their substitutes or delegates) in the proper exercise of any power of attorney
granted to it hereunder.
 
17.  
COSTS AND EXPENSES

 
Clause 38 (Costs and Expenses) of the Senior Facilities Agreement or the
comparable provision of the Designated Refinancing Facilities Agreement shall
apply to this Deed, as if set out herein, mutatis mutandis.
 
18.  
CHANGES TO THE PARTIES

 
18.1  
Binding Nature

 
This Deed shall be binding on and enure to the benefit of each party hereto its
successors and its or any subsequent successors’ transferees and assigns.
 
18.2  
No Assignment by Obligors

 
None of the rights, benefits and obligations of the Obligors hereunder shall be
capable of being assigned or transferred and each Obligor undertakes that it
will not seek to assign or transfer any of its rights, benefits or obligations
hereunder (except, in the case of any Obligor in respect of Senior Liabilities
only, to the extent permitted by the Senior Facilities Agreement or, upon the
repayment of the Senior Facilities Agreement, the Designated Refinancing
Facilities Agreement).
 
18.3  
New Creditors

 
(a)  
The parties hereto agree that none of the Priority Creditors or Intergroup
Creditors will, prior to the Final Discharge Date, assign or transfer to any
person the whole or any part of their rights or obligations in respect of the
Priority Liabilities or any of the Intergroup Liabilities unless the assignee or
transferee previously or simultaneously agrees with the other parties hereto to
be bound by the provisions of this Deed as if it were named herein as an
original party and subject to the same rights and obligations, mutatis mutandis,
as the Priority Creditors and Intergroup Creditors and executes and delivers to
the Security Trustee for the benefit of the Priority Creditors:

 

 
(i)  
(in the case of a Senior Lender or other lenders under senior credit facilities
providing Senior Liabilities) a Transfer Deed under and in accordance with the
terms of the Senior Facilities Agreement or such similar deed, agreement or
other document with respect to such other senior credit facilities providing
Senior Liabilities; or

 

 
(ii)  
(in the case of any other person) a Deed of Accession (provided that, with
respect to Senior Liabilities in the form of notes or similar instruments, only
the Authorised Representative in respect thereof (and not the holders of such
notes or similar instruments) shall be required to execute and deliver a Deed of
Accession),

 
with a copy, in each case, to each Authorised Representative, provided that
nothing herein shall prevent any holder of Senior Liabilities in the form of
notes or similar instruments from disposing of or transferring any of those
notes or similar instruments in accordance with the relevant note indenture or
other document pursuant to which such notes or similar instruments are issued or
the terms and conditions of those notes or similar instruments.
 
(b)  
If any Obligor incurs any new Series of Senior Liabilities:

 
 

 
(i)  
the Company shall give notice to the Security Trustee and each Authorised
Representative identifying the initial aggregate principal amount of such Series
and the name and address of the Authorised Representative in respect thereof;
and

 

 
(ii)  
the Authorised Representative in respect of such Series (on behalf of the Senior
Finance Parties in respect thereof) shall agree with the other parties hereto to
be bound by the provisions of this Deed as if it were named herein as an
original party and subject to the same rights and obligations, mutatis mutandis,
as the existing Senior Finance Parties and execute and deliver to the Security
Trustee for the benefit of the Senior Finance Parties a Deed of Accession (with
a copy to each Authorised Representative).

 
(c)  
Upon execution of a New Hedging Agreement, each New Hedge Counterparty shall
accede to this Deed in such capacity by executing and delivering to the Security
Trustee (with a copy to the Relevant Agent), a Deed of Accession, whereupon it
shall become bound by the provisions of this Deed as if it were named herein as
an original party.

 
(d)  
The parties hereto confirm that any person becoming a Creditor shall be entitled
to the benefit of the provisions contained herein as if it had been originally
named a party hereto.

 
18.4  
New Parties

 
Each party hereto (including parties subsequently becoming bound by this Deed)
irrevocably authorises the Relevant Agent to agree on its behalf with any other
person intending to become party hereto as a Senior Finance Party, a Relevant
Agent, a Security Trustee, a New Hedge Counterparty, an Intergroup Debtor, an
Intergroup Creditor or an Obligor to the execution of a Transfer Deed, or a Deed
of Accession or such other applicable document so as to make such person a party
to this Deed and to effect such amendments to this Deed as may be in the opinion
of the Relevant Agent (acting reasonably) necessary for such purpose, provided
that any amendment which would materially and adversely affect any right, or
impose or vary any material obligation, of any of the parties hereto may not be
made without the consent of that party.
 
18.5  
Resignation or Removal of Facility Agent, Security Trustee or Authorised
Representative

 
None of the Facility Agent, the Security Trustee or any Authorised
Representative may resign or be removed except as specified in the Senior
Facilities Agreement (or, upon repayment of the Senior Facilities Agreement, the
Designated Refinancing Facilities Agreement), the Security Trust Agreement or
any other applicable Senior Finance Document (as the case may be) and only if a
replacement Facility Agent, Security Trustee or Authorised Representative agrees
with all other parties hereto to become the replacement agent or trustee under
this Deed by the execution of a Deed of Accession.  Notwithstanding the
foregoing, the Security Trustee may be removed and replaced by a vote of the
Instructing Party.
 
19.  
PROVISIONS RELATING TO OBLIGORS

 
Each of the Obligors acknowledge the priorities, rights and obligations recorded
in this Deed and undertakes with each of the other parties to this Deed to
observe the provisions of this Deed at all times and not to take any action
(save as permitted by the Senior Facilities Agreement) (or, upon repayment of
the Senior Facilities Agreement, the Designated Refinancing Facilities
Agreement) which would or would be reasonably likely to prejudice or otherwise
adversely affect the enforcement of such provisions or do or suffer to be done
anything which would be inconsistent with the terms of this Deed.
 
20.  
NOTICES

 
20.1  
Communication of Notices

 
Each communication to be made hereunder shall be made in writing and unless
otherwise stated shall be made by fax or letter.
 
20.2  
Delivery of Notices

 
Any communication or document to be made or delivered by one person to another
pursuant to this Deed shall (unless that other person has by 10 Business Days’
prior written notice to the Relevant Agent specified another address) be made or
delivered to that other person at the address specified in Schedule 2 (Address
for Notices) or, in the case of any other person becoming party hereto after the
date hereof in the Deed of Accession or Transfer Deed or other acceding or
amendment and restatement document executed by it and shall be deemed to have
been made or delivered when dispatched (in the case of any communication made by
fax) or (in the case of any communication made by letter) when left at that
address or (as the case may be) 5 Business Days after being deposited in the
post, postage prepaid, in an envelope addressed to it at that address provided
that any communication or document to be made or delivered to the Relevant Agent
shall be effective only when received by the Relevant Agent and then only if the
same is expressly marked for the attention of the department or officer
identified with the signature below (or such other department or officer as the
Relevant Agent shall from time to time specify for this purpose).
 
21.  
REMEDIES, WAIVERS & AMENDMENTS

 
21.1  
No Waiver

 
No failure to exercise, nor any delay in exercising, on the part of any Creditor
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any other right or remedy.  The rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by Law.
 
21.2  
Amendments

 
Subject to Clause 21.3 (Technical Amendments), the Relevant Agent may, from time
to time, agree with the Company to amend this Deed and any amendments so made
shall be binding on all the parties hereto, provided that any amendment which
would:
 
(a)  
materially and adversely affect any rights of the Priority Creditors may not be
made without the prior written consent of the Instructing Party, provided that
in the case of any such amendments which would affect the rights of a Series of
Senior Liabilities in a way that is material and adverse relative to one or more
other Series, the applicable consent of such affected Series (as determined
pursuant to the Senior Finance Documents in respect of such Series) shall also
be required;

 
(b)  
impose or vary any obligation on the Priority Creditors may not be made without
the prior written consent of the Instructing Party, provided that in the case of
any such amendment which imposes or varies the obligations of a Series of Senior
Liabilities in a way that is material and adverse relative to one or more other
Series, the applicable consent of such affected Series (as determined pursuant
to the Senior Finance Documents in respect of such Series) shall also be
required;

 
(c)  
have the effect of (i) changing the pari passu ranking of the Hedging
Liabilities with the Senior Liabilities under Clause 2.1 (Priorities and
Subordination) or the pro rata basis of payment to the Second Beneficiaries
under Clause 8.2 (General Application of Proceeds), (ii) changing this Clause
21.2(c) (Amendments) or (iii) the Hedge Counterparties ceasing to be Priority
Creditors or the Hedging Liabilities ceasing to be a Secured Obligation, in each
case, may not be made without the prior written consent of each Hedge
Counterparty adversely affected thereby; or

 
(d)  
adversely affect any right, or impose or vary any obligation, of any party
hereto other than a Priority Creditor may not be made without the consent of
that party.

 
All parties to this Deed agree that any amendment which relates to, or has the
effect of, subordinating all or any portion of any Series of Senior Liabilities
to the other Senior Liabilities shall only require the consent of the
Instructing Party and the applicable consent of such Series being subordinated
(as determined pursuant to the Senior Finance Documents in respect of such
Series).
 
21.3  
Technical Amendments

 
Notwithstanding Clause 21.2 (Amendments), the Relevant Agent may determine
administrative matters and make technical amendments arising out of a manifest
error on the face of this Deed, where such amendments would not prejudice or
otherwise be adverse to the position of the Priority Creditors without reference
to the Priority Creditors and without the consent of the Intergroup Creditors.
 
21.4  
Priorities between Senior Finance Documents

 
Any Senior Finance Document may be amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms, provided that such
amendment, restatement, supplement or other modification is not inconsistent
with the terms of this Deed.  Notwithstanding anything contained in this Deed to
the contrary, each of the parties to this Deed agrees and acknowledges that, in
the event of any inconsistency between the terms of this Deed and any Senior
Finance Document, the terms of this Deed shall prevail.
 
21.5  
Amended Deed

 
If any amendment is made to this Deed, the Relevant Agent shall provide a copy
of any such amendment (clearly showing the amendments made) to each of the
parties hereto (including any persons which are parties hereto pursuant to a
Transfer Deed, a Deed of Accession or any similar document) provided that in
relation to copies required to be delivered to any member of the Group, the
Relevant Agent’s obligations under this Clause 21.5 shall be discharged if one
copy of any such amendment is delivered to the Company.
 
22.  
TERMINATION

 
This Agreement shall terminate upon the Final Discharge Date.
 
23.  
ENGLISH LANGUAGE

 
Each communication and document made or delivered by one person to another
pursuant to this Deed shall be in the English language or accompanied by a
translation thereof into English certified (by an officer of the person making
or delivering the same) as being a true and accurate translation thereof.
 
24.  
PARTIAL INVALIDITY

 
(a)  
If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the Law of any jurisdiction, such illegality,
invalidity or unenforceability shall not affect or impair the legality, validity
or enforceability of the remaining provisions hereof or the legality, validity
or enforceability of such provision under the Law of any other jurisdiction.

 
(b)  
Without prejudice to the generality of paragraph (a) above, the obligations
under this Deed of any Obligor that is incorporated in England & Wales shall not
extend beyond a point where they would cause the provisions of Section 678
and/or 679 of the Companies Act 2006 to be infringed.

 
25.  
THIRD PARTY RIGHTS

 
It is agreed that otherwise than in circumstances where the requirements of this
Deed with regard to assignments and transfers are satisfied, a person who is not
a party to this Deed shall have no rights to enforce any of the terms or
provisions of this Deed other than those it would have had if the Contracts
(Rights of Third Parties) Act 1999 had not come into force.
 
26.  
COUNTERPARTS

 
This Deed may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
27.  
HEDGING LIABILITIES CONFLICTS

 
Notwithstanding anything contained in this Deed to the contrary, each of the
parties to this Deed agree and acknowledge that, in relation only to the Hedging
Liabilities, in the event of any inconsistency between the terms of this Deed
and the HYD Intercreditor Agreement, the terms of this Deed shall prevail.
 
28.  
GOVERNING LAW

 
This Deed is governed by, and shall be construed in accordance with, English
law.
 
29.  
JURISDICTION

 
29.1  
Courts of England

 
Each of the Obligors, the Additional Senior Finance Parties and the Intergroup
Creditors agrees for the benefit of each Priority Creditor that the courts of
England shall have exclusive jurisdiction to hear and determine any suit, action
or proceedings, and to settle any disputes, which may arise out of or in
connection with this Deed (respectively “Proceedings” and “Disputes”) and, for
such purposes, irrevocably submits to the jurisdiction of such courts.
 
29.2  
Waiver of Indemnity

 
Each of the Obligors, the Additional Senior Finance Parties and the Intergroup
Creditors irrevocably waives any objection which it might now or hereafter have
to Proceedings being brought or Disputes settled in the courts of England and
agrees not to claim that any such court is an inconvenient or appropriate forum.
 
29.3  
Service of Process

 
Each of the Obligors, the Additional Senior Finance Parties and the Intergroup
Creditors which is not incorporated in England agrees that the process by which
any Proceedings are begun may be served on it by being delivered in connection
with any Proceedings in England, in the case of any Obligor, to the Obligors'
Agent at its registered office for the time being, and by executing this Deed
each such person accepts such appointment.  If the appointment or appointments
mentioned in this Clause 29.3 cease to be effective in respect of any of the
Obligors, the Additional Senior Finance Parties or the Intergroup Creditors
respectively, the relevant Obligor, Additional Senior Finance Party or
Intergroup Creditor shall immediately appoint a further person in England to
accept service of process on its behalf in England and, failing such appointment
within 15 days, the Relevant Agent shall be entitled to appoint such person by
notice to the relevant Obligor, Additional Senior Finance Party or Intergroup
Creditor.  Nothing contained herein shall affect the right to serve process in
any other manner permitted by Law.
 
29.4  
Proceedings in Other Jurisdictions

 
The submissions to the jurisdiction of the courts of England shall not (and
shall not be construed so as to) limit the right of the Priority Creditors
(other than the Additional Senior Finance Parties) or any of them to take
Proceedings against any of the Obligors, Additional Senior Finance Parties or
Intergroup Creditors in any other court of competent jurisdiction nor shall the
taking of Proceedings in any one or more jurisdictions preclude the taking of
Proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by applicable Law.
 
29.5  
General Consent

 
Each of the Obligors, the Additional Senior Finance Parties and the Intergroup
Creditors hereby consents generally in respect of any Proceedings to the giving
of any relief or the issue of any process in connection with such Proceedings
including the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order or judgement which may be
made or given in such Proceedings.
 
29.6  
Waiver of Immunity

 
To the extent that any Obligor, Additional Senior Finance Party or Intergroup
Creditor may in any jurisdiction claim for itself or its assets immunity from
suit, execution, attachment (whether in aid of execution, before judgement or
otherwise) or other legal process and to the extent that in any such
jurisdiction there may be attributed to itself or its assets such immunity
(whether or not claimed), such Obligor, Additional Senior Finance Party or
Intergroup Creditor hereby irrevocably agrees not to claim and hereby
irrevocably waives such immunity to the full extent permitted by the laws of
such jurisdiction.
 
IN WITNESS whereof this Deed has been executed and delivered as a deed by the
parties hereto on the day and year first above written.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE 1

 
 
DEED OF ACCESSION

 
 
This Deed of Accession dated [●] is supplemental to an intercreditor deed (the
“Intercreditor Deed”) dated 3 March 2006 as amended and restated on 13 June
2006, 10 July 2006, 31 July 2006, 15 May 2008 and 30 October 2009 between,
amongst others, the Original Facility Agent, the Original Security Trustee, the
Senior Lenders, the Hedge Counterparties, the Intergroup Creditors, the
Intergroup Debtors and the Obligors (as may be further amended, supplemented,
varied or novated from time to time).  Terms defined in the Intercreditor Deed
shall have the same meaning when used in this Deed.
 
[Name of new Facility Agent/Security Trustee/Senior Lender/Authorised
Representative/Additional Senior Finance Party/Hedge Counterparty/Intergroup
Debtor and Obligor/Intergroup Creditor] of [address] hereby agrees with each
other person who is or who becomes a party to the Intercreditor Deed in
accordance with the terms thereof that with effect on and from the date hereof
it will be bound by the Intercreditor Deed as [a Facility Agent/a Security
Trustee/a Senior Lender/an Authorised Representative/an Additional Senior
Finance Party/a Hedge Counterparty/an Intergroup Debtor and Obligor/an
Intergroup Creditor] as if it had been party to the Intercreditor Deed in such
capacity.
 
Address for notices of [name of new Facility Agent etc.] for the purposes of
Clause 20.2 (Delivery of Notices) of the Intercreditor Deed is:
 
Address:
Telephone Number:
Facsimile Number:
[Telex Number:]
 
[We have appointed [                            ] at [                  ]
[(being the person named in Clause 29.3 (Service of Process) of the
Intercreditor Deed as the process agent for each of the other
Obligors/Intergroup Creditors)] as our process agent for the purposes of service
of process pursuant to Clause 29.3 (Service of Process) of the Intercreditor
Deed.]
 
This Deed is governed by and shall be construed in accordance with English Law.
 
IN WITNESS whereof this Deed of Accession has been executed as a deed by the
party hereto, and is delivered on the date written above.
 
EXECUTED AND DELIVERED AS A DEED by


[Name of Party]
 
Countersigned in acceptance
 
By:
 
[             ]
 
Relevant Agent
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
 
ADDRESS FOR NOTICES
 


 
 
The Obligors' Agent
 
Virgin Media Investment Holdings Limited
 
Address:                      Bartley Wood Business Park
Hook
Hampshire RG27 9UP
 
 
The Intergroup Creditors and the Intergroup Debtors (as the case may be)
 
Address:                      Bartley Wood Business Park
Hook
Hampshire RG27 9UP
 
 
Deutsche Bank AG, London Branch
 
as Facility Agent on behalf of the Senior Finance Parties
 
Address:                      Winchester House
1 Great Winchester Street
London EC2N 2DB


 

 
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 3
 
THE ORIGINAL SENIOR BORROWERS AND ORIGINAL SENIOR GUARANTORS
 
Part I - The Original Senior Borrowers
 
Virgin Media Investment Holdings Limited
 
Telewest Communications Networks Limited
 
VMIH Sub Limited
 
Virgin Media Dover LLC
 


 
 

--------------------------------------------------------------------------------

 
 
Part II - The Original Senior Guarantors
 
NTL
 
Andover Cablevision Limited
 
Anglia Cable Communications Limited
 
Berkhamsted Properties & Building Contractors Limited
 
Cable Television Limited
 
Cable Thames Valley Limited
 
CableTel Cardiff Limited
 
Cabletel (UK) Limited
 
CableTel Central Hertfordshire Limited
 
CableTel Hertfordshire Limited
 
CableTel Herts and Beds Limited
 
CableTel Investments Limited
 
CableTel Newport
 
CableTel North Bedfordshire Limited
 
CableTel Scotland Limited
 
CableTel Surrey and Hampshire Limited
 
CableTel Telecom Supplies Limited
 
CableTel West Glamorgan Limited
 
CableTel West Riding Limited
 
Cambridge Cable Services Limited
 
Cambridge Holding Company Limited
 
CCL Corporate Communications Services Limited
 
Chartwell Investors L.P.
 
Columbia Management Limited
 
ComTel Cable Services Limited
 
ComTel Coventry Limited
 
Credit-Track Debt Recovery Limited
 
Diamond Cable (Bassetlaw) Limited
 
Diamond Cable (Burton-Upon-Trent) Limited
 
Diamond Cable (Chesterfield) Limited
 
Diamond Cable (Grantham) Limited
 
Diamond Cable (Grimclee) Limited
 
Diamond Cable (Hinckley) Limited
 
Diamond Cable (Leicester) Limited
 
Diamond Cable (Lincoln) Limited
 
Diamond Cable (Lincolnshire) Limited
 
Diamond Cable (Mansfield) Limited
 
Diamond Cable (Melton Mowbray) Limited
 
Diamond Cable (Newark-On-Trent) Limited
 
Diamond Cable (Ravenshead) Limited
 
Diamond Cable (Vale Of Belvoir) Limited
 
Diamond Cable Acquisitions Limited
 
Diamond Cable Communications Limited
 
Diamond Cable Construction Limited
 
Diamond Cable CPE Limited
 
Diamond Holdings Limited
 
Diamond Visual Communications Limited
 
Digital Television Network Limited
 
DTELS Limited
 
East Coast Cable Limited
 
East Midlands Cable Communications Limited
 
East Midlands Cable Group Limited
 
East Midlands Cable Holdings Limited
 
Enablis Limited
 
Heartland Cablevision (UK) Limited
 
Heartland Cablevision II (UK) Limited
 
Herts Cable Limited
 
Jewel Holdings Limited
 
Lanbase European Holdings Limited
 
Lanbase Limited
 
LCL Cable (Holdings) Limited
 
LCL Telephones Limited
 
Lichfield Cable Communications Limited
 
Maza Limited
 
Metro Hertfordshire Limited
 
Metro South Wales Limited
 
NNS UK Holdings 1 LLC
 
NNS U.K. Holdings 2, Inc.
 
North CableComms Holdings, Inc.
 
North CableComms L.L.C.
 
North CableComms Management, Inc.
 
Northampton Cable Television Limited
 
NTL (Aylesbury and Chiltern) Limited
 
NTL (B) Limited
 
NTL (Broadland) Limited
 
NTL (Chichester) Limited
 
NTL (City & Westminster) Limited
 
NTL (County Durham) Limited
 
NTL (CRUK) Limited
 
NTL (CWC Holdings)
 
NTL (CWC) Corporation Limited
 
NTL (CWC) Limited
 
NTL (CWC) Management Limited
 
NTL (CWC) No. 2 Limited
 
NTL (CWC) No. 3 Limited
 
NTL (CWC) No. 4 Limited
 
NTL (CWC) Programming Limited
 
NTL (CWC) UK
 
NTL (Ealing) Limited
 
NTL (Eastbourne and Hastings) Limited
 
NTL (Fenland) Limited
 
NTL (Greenwich and Lewisham) Limited
 
NTL (Hampshire) Limited
 
NTL (Harrogate) Limited
 
NTL (Harrow) Limited
 
NTL (Kent) Limited
 
NTL (Lambeth and Southwark) Limited
 
NTL (Leeds) Limited
 
NTL (Norwich) Limited
 
NTL (Peterborough) Limited
 
NTL (South East) Limited
 
NTL (South London) Limited
 
NTL (Southampton and Eastleigh) Limited
 
NTL (Sunderland) Limited
 
NTL (Thamesmead) Limited
 
NTL (Triangle) LLC
 
NTL (V) Limited
 
NTL (Wandsworth) Limited
 
NTL (Wearside) Limited
 
NTL (West London) Limited
 
NTL (Yorcan) Limited
 
NTL (York) Limited
 
NTL Acquisition Company Limited
 
NTL Bolton Cablevision Holding Company
 
NTL Bromley Company
 
NTL Business (Ireland) Limited
 
NTL Business Limited
 
NTL Cablecomms Bolton
 
NTL Cablecomms Bromley
 
NTL Cablecomms Bury and Rochdale
 
NTL Cablecomms Cheshire
 
NTL Cablecomms Derby
 
NTL Cablecomms East Lancashire
 
NTL Cablecomms Greater Manchester
 
NTL Cablecomms Group Limited
 
ntl CableComms Group, Inc.
 
NTL Cablecomms Holdings No. 1 Limited
 
NTL Cablecomms Holdings No. 2 Limited
 
NTL Cablecomms Lancashire No. 1
 
NTL Cablecomms Lancashire No. 2
 
NTL Cablecomms Limited
 
NTL Cablecomms Macclesfield
 
NTL Cablecomms Manchester Limited
 
NTL Cablecomms Oldham and Tameside
 
NTL Cablecomms Solent
 
NTL Cablecomms Staffordshire
 
NTL Cablecomms Stockport
 
NTL Cablecomms Surrey
 
NTL Cablecomms Sussex
 
NTL Cablecomms Wessex
 
NTL Cablecomms West Surrey Limited
 
NTL Cablecomms Wirral
 
NTL Cambridge Limited
 
NTL Chartwell Holdings 2, Inc.
 
NTL Chartwell Holdings, Inc.
 
NTL Chartwell Holdings Limited
 
NTL Communications Services Limited
 
NTL Darlington Limited
 
NTL Derby Cablevision Holding Company
 
NTL Equipment No. 1 Limited
 
NTL Equipment No. 2 Limited
 
NTL Finance Limited
 
NTL Glasgow
 
NTL Glasgow Holdings Limited
 
NTL Holdings (Broadland) Limited
 
NTL Holdings (East London) Limited
 
NTL Holdings (Fenland) Limited
 
NTL Holdings (Leeds) Limited
 
NTL Holdings (Norwich) Limited
 
NTL Holdings (Peterborough) Limited
 
NTL Internet Limited
 
NTL Internet Services Limited
 
NTL Investment Holdings Limited
 
NTL Irish Holdings Limited
 
NTL Kirklees
 
NTL Kirklees Holdings Limited
 
NTL Limited
NTL Manchester Cablevision Holding Company
 
NTL Microclock Services Limited
 
NTL Midlands Limited
 
NTL Milton Keynes Limited
 
NTL National Networks Limited
 
NTL Networks Limited
 
NTL North CableComms Holdings, Inc.
 
NTL North CableComms Management, Inc
.
NTL Partcheer Company Limited
 
NTL Programming Subsidiary Company
 
NTL Rectangle Limited
 
NTL Sideoffer Limited
 
NTL Solent Company
 
NTL Solent Telephone and Cable TV Company Limited
 
NTL South CableComms Holdings, Inc.
 
NTL South CableComms Management, Inc.
 
NTL South Central Limited
 
NTL South Wales Limited
 
NTL Streetunique Projects Limited
 
NTL Streetunit Projects Limited
 
NTL Streetusual Services Limited
 
NTL Streetvision Services Limited
 
NTL Streetvital Services Limited
 
NTL Streetwarm Services Limited
 
NTL Streetwide Services Limited
 
NTL Strikeagent Trading Limited
 
NTL Strikeamount Trading Limited
 
NTL Strikeapart Trading Limited
 
NTL Surrey Company
 
NTL Sussex Company
 
NTL Systems Limited
 
NTL Technical Support Company Limited
 
NTL Teesside Limited
 
NTL Telecom Services Limited
 
NTL UK CableComms Holdings, Inc.
 
NTL UK Telephone and Cable TV Holding Company Limited
 
NTL Victoria Limited
 
NTL Victoria II Limited
 
NTL Wessex Company
 
NTL Westminster Limited
 
NTL Winston Holdings Limited
 
NTL Winston Holdings, Inc.
 
NTL Wirral Company
 
NTL Wirral Telephone and Cable TV Company
 
Oxford Cable Limited
 
Prospectre Limited
 
Secure Backup Systems Limited
 
South CableComms Holdings, Inc.
 
South CableComms L.L.C.
 
South CableComms Management, Inc.
 
Southern East Anglia Cable Limited
 
Stafford Communications Limited
 
Swindon Cable Limited
 
Tamworth Cable Communications Limited
 
VMIH Sub Limited
 
Virgin Media Dover LLC
 
Virgin Media Group Limited
 
Virgin Net Limited
 
Vision Networks Services UK Limited
 
Wessex Cable Limited
 
Winston Investors L.L.C.
 
XL Debt Recovery Agency Limited
 
X-Tant Limited
 
TELEWEST GROUP COMPANIES
 
Birmingham Cable Corporation Limited
 
Birmingham Cable Limited
 
Cable Camden Limited
 
Cable Enfield Limited
 
Cable Hackney & Islington Limited
 
Cable Haringey Limited
 
Cable London Limited
 
Central Cable Holdings Limited
 
Crystal Palace Radio Limited
 
Filegale Limited
 
General Cable Group Limited
 
General Cable Holdings Limited
 
General Cable Limited
 
Imminus Limited
 
Middlesex Cable Limited
 
Sheffield Cable Communications Limited
 
Southwestern Bell International Holdings Limited
 
Telewest Communications (Central Lancashire) Limited
 
Telewest Communications (Cotswolds) Limited
 
Telewest Communications (Liverpool) Limited
 
Telewest Communications (London South) Limited
 
Telewest Communications (Midlands and North West) Limited
 
Telewest Communications (Midlands) Limited
 
Telewest Communications (Nominees) Limited
 
Telewest Communications (North East) Limited
 
Telewest Communications (North West) Limited
 
Telewest Communications (South East) Limited
 
Telewest Communications (South Thames Estuary) Limited
 
Telewest Communications (South West) Limited
 
Telewest Communications (St. Helens & Knowsley) Limited
 
Telewest Communications (Tyneside) Limited
 
Telewest Communications (Wigan) Limited
 
Telewest Communications Cable Limited
 
Telewest Communications Group Limited
 
Telewest Communications Holdings Limited
 
Telewest Communications Networks Limited
 
Telewest UK Limited
 
Telewest Limited
 
Telewest Parliamentary Holdings Limited
 
The Cable Corporation Limited
 
Theseus No. 1 Limited
 
Theseus No. 2 Limited
 
Windsor Television Limited
 
Yorkshire Cable Communications Limited
 
The Yorkshire Cable Group Limited
 
EuroBell (Holdings) Limited
 
EuroBell (Sussex) Limited
 
EuroBell (South West) Limited
 
EuroBell (West Kent) Limited
 
EuroBell (IDA) Limited
 
EuroBell Internet Services Limited
 
EuroBell CPE Limited
 
EuroBell Limited
 
EMS Investments Limited
 
EuroBell (No. 2) Limited
 
EuroBell (No. 3) Limited
 
EuroBell (No. 4) Limited
 
SCOTTISH COMPANIES
 
Telewest Communications (Dundee & Perth) Limited
 
Telewest Communications (Motherwell) Limited
 
Telewest Communications (Scotland Holdings) Limited
 
Telewest Communications (Scotland) Limited
 
JERSEY COMPANY
 
Birmingham Cable Finance Limited
 
PARTNERSHIPS AND JOINT VENTURES
 
Avon Cable Joint Venture
 
Avon Cable Limited Partnership
 
Cotswolds Cable Limited Partnership
 
Edinburgh Cable Limited Partnership
 
Estuaries Cable Limited Partnership
 
London South Cable Partnership
 
TCI/US West Cable Communications Group
 
Telewest Communications (London South) Joint Venture
 
Telewest Communications (Cotswolds) Venture
 
Telewest Communications (North East) Partnership
 
Telewest Communications (Scotland) Venture
 
Telewest Communications (South East) Partnership
 
Tyneside Cable Limited Partnership
 
United Cable (London South) Limited Partnership
 
FLEXTECH
 
Flextech Broadband Limited
 
Flextech Broadcasting Limited
 
Screenshop Limited
 
Living TV Limited
 
Trouble TV Limited
 
Challenge TV
 
Bravo TV Limited
 
Ed Stone Limited
 
United Artists Investments Limited
 
Flextech Business News Limited
 
Continental Shelf 16 Limited
 
TVS Television Limited
 
TVS Pension Fund Trustees Limited
 
Telso Communications Limited
 
Flextech Rights Limited
 
Minotaur International Limited
 
Flextech Television Limited
 
Interactive Digital Sales Limited
 
Flextech Music Publishing Limited
 
Flextech (1992) Limited
 
Flextech Media Holdings Limited
 
Flextech (Kindernet Investment) Limited
 
Flextech-Flexinvest Limited
 
Flextech IVS Limited
 
Flextech Family Channel Limited
 
Flextech Distribution Limited
 
Flextech Childrens Channel Limited
 
Flextech Communications Limited
 
Flextech (Travel Channel) Limited
 
Flextech Digital Broadcasting Limited
 
Flextech Video Games Limited



 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 4
 
THE EXISTING HEDGE COUNTERPARTIES
 
ABN AMRO BANK N.V.


Barclays Bank Plc


BNP Paribas


Calyon


Commerzbank Aktiengesellschaft


Cooperatieve Centrale Raiffeisen-Boerenleenbank BA (trading as Rabobank
International) London Branch


Credit Suisse International


Deutsche Bank AG, London Branch


Fortis Bank SA NV


Goldman Sachs International


HSBC Bank Plc


Lloyds TSB Bank Plc


Natixis Banques Populaires


SOCIÉTÉ GÉNÉRALE


The Governor and Company of the Bank of Ireland


The Governor and Company of the Bank of Scotland
 
The Royal Bank of Scotland plc
 
WestLB AG
 


 
 
 

--------------------------------------------------------------------------------

 

 
SIGNATURES
 


 

